= “REPUBLIQUE DE GUINEE
et Trayail - Justice — Solidarité
MINISTERE DES MINES ET DE L’ENERGIE
| CONVENTIONDE BASE ~
= ENTRE
LA REPUBLIQUE DE GUINER
tl ET
ul BSG RESOURCES
POUR L’EXPLOITATION DES GISEMENTS DE MINERAL DE FER
A ZOGOTAIN’ZEREKORE
CONAKRY ted€ pecempre 2009

=
CONVENTION

ENTRE LES SOUSSIGNEES :

- La République de Guinée, diment représentée aux fins des présentes par

uu le Ministre des Mines et de l’Energie, Monsieur Mahmoud THIAM, ci-
‘ aprés dénommeée « !’Etat ». ‘

DE PREMIERE PART,

La société BSG Resources (Guinea) Limited, société de droit de

Guernsey, dont le siége social est situé 4 Guernsey, diment représentée

U aux fins des présentes par son Directeur en la personne de Mr Marc °
STRUIK ; ci-aprés dénommée « l'Investisseur ».

DE DEUXIEME PART
“ - La société BSG Resources (Guinea) SARL, Société a Responsabilité
Limitée Unipersonnelle de droit guinéen, immatriculée au Registre dit
U Commerce et du Crédit Mobilier de Guinée sous le numéro RCCM/GC-

KAL/013.755A/2006 du 24/11/2006 modifiée par la déclaration
modificative N°FORMALITE/RCCM/GC-KAL-M2/024.524/2009 du 20
u février 2009, sise 4 la Villa Andrée, au quartier Coléah corniche Sud,

Conakry, Boite Postale : 6389, Représentée par son Directeur Général
Monsieur Asher AVIDAN, diment mandaté, ci-aprés dénommée « la

- société ».
u DE TROISIEME PART
Li ; ILA ETE EXPOSE ET CONVENU CE QUI SUIT

1. EXPOSE

i ; - CONSIDERANT QUE la République de Guinée encourage la recherche, la

u prospection, l’exploitation et la transformation des ressources minérales sur
: son territoire ;

Convention de Base pour I'Exploliation : . /
des Gisements de Fer de ZogolN’Zérékoré. par BSGR

7 (0 a

- CONSIDERANT QUE dans cette optique, elle a décidé que cette
valorisation pourra étre entreprise par ou avec l’aide des investisseurs en vue
de promouvoir le développement économique et le bien étre des populations ;

- CONSIDERANT QUE le Code Minier dispose que les substances
minérales ou fossiles contenues dans le sous-sol ou existant en surface ainsi
que dans les eaux souterraines et les gites géothermiques sont, sur le territoire
de la République de Guinée ainsi que dans la zone économique exclusive, la
propriété de I’Etat et elles ne peuvent étre, sous réserve du Code Minier et du
Code Foncier et Domanial, susceptibles d’aucune forme d’appropriation
privée ;

5 Toutefois, les titulaires de titres @exploitation acquiérent la propriété des
. substances extraites de leur Concession Miniére ;

- CONSIDERANT QUE dans ce cadre, la République de Guinée a fait part
aux investisseurs miniers :

» de l’adoption d’une stratégie d’exploitation rationnelle des ressources
pour éviter le gel, l’hypothéque et le gaspillage ;

B > du principe que les infrastructures miniéres (chemin de fer et port) en

opération sur le territoire national sont la propriété de |’Etat et que

toutes infrastructures miniéres nouvelles réalisées doivent 1’étre

également ;

yj > de créer une synergie a moyen terme dans les schémas d’exploitation,
de transport et d’évacuation des minerais de fer et de bauxite sur
ensemble du territoire afin de minimiser les coits d’exploitation, de
u transport et de garantir les opérations miniéres ;

> de son engagement a exploiter les ressources miniéres dans le respect
de environnement suivant les normes de la Banque Mondiale ;

a > de son engagement a faire des régions miniéres des péles de
développement socioéconomique et industriel devant aboutir a la mise
en place d’unités de transformation des matiéres premiéres en produits

EB finis et semi-finis ;

- CONSIDERANT QUE la Société BSG Resources se conformant cette
stratégie de |’Etat dans le domaine de la valorisation des resources miniéres, a
formulé une demande de permis d’exploration de minerai de fer 4 Zogota

“dans la Préfecture de N’zérékoré ;

Tale Real Convention de Buse pour I’Expioitation

des Gisements de Fer de Zogotn/N'Zérékoré pur BSGR a, 4

[@)
fo)
Zz
a
=
co
g
Zz
=|
€
&
a
nw
OQ.
oS
i=]
z
=
cc
oO
a.
oO
Q
c
Ea
Q
oO
p
8
&
:
p>
2
g&
oS
=
3
g
a
&

Société BSG Resources un (01) permis de recherches pour le minerai de fer,
tenouvelé par l’arrété A/2009/1327/PR/MMEH/SGG en date du 10 juin

- CONSIDERANT QUE les travaux réalisés par la BSG Resources Guinée
ont abouti a identification de gisements de fer exploitables
commercialement ainsi que l’atteste l’étude de faisabilité jointe a la demande
d’octroi de concession adressée 4 Monsieur le Ministre des Mines et de
Energie ;

- CONSIDERANT QUE. cette étude a &té approuvée par I’Etat et que la
Société remplit les conditions d’octroi de la concession :

- CONSIDERANT QUE dans ce cadre, Etat a attribué, par Décret n°
en date du (Cf photocopie jointe en Annexe),
a la Société BSG Resources, une Concession Miniére @une durée de vingt-
cing (25) ans renouvelable pour l’exploitation des gisements de minerai de fer

a Zogota préfecture de N’Zérékoré ‘

- CONSIDERANT QUE la Société BSG Resources a exprimé le désir de
valoriser les domaines mis 4 sa disposition, par la conception, le financement,
le développement, la construction en Guinée d’un complexe comprenant une
mine et ses dépendances (ateliers, aires de stockages, centrales de production
énergétique, habitation etc.) et un Chemin de fer, d’une capacité nominale de
production de 30 millions de tonnes de minerai de fer par an ;

- CONSIDERANT QUE la Société BSG Resources a néanmoins exprimé
son désir d’évacuer sa production de minerai de fer provenant de la
Concession miniére qui lui a été octroyée, par le territoire du Libéria ;

- CONSIDERANT QUE la société s’est done engagée a réaliser en
Guinée une nouvelle ligne de chemin de fer pour faire la jonction avec le
chemin de fer existant au Libéria et d’utiliser les installations ferroviaires
et portuaires sur le territoire de la République du Libéria ;

- CONSIDERANT QUE la République de Guinée a accedé A cette
demande pour des raisons suivantes :

-: ®.La volonté du Gouvernement de voir les gisements de minerai de fer en
ot ’ *_ exploitation dans les meilleurs délais ;
> La proximité des gisements de Zogota aux frontiéres avec le 1

66 1 8 49 A des Gisements de Fer de ZogowN'Zérékore par BSGR t
, 400567849 | = MA wv

> L’exigence formulée par la Guinée a la société de reconstruire le
chemin de fer Conakry — Kankan et son éventuelle extension :

» La création d’une zone économique au Sud Est de la République de
Guinée ;

- CONSIDERANT QUE la Société BSG Resources accepte ces exigences
et déclare avoir 4 sa disposition toutes les capacités financiéres,

techniques, technologiques et commerciales requises pour la réalisation et
Pexploitation du Projet ;

~ CONSIDERANT QUE l’Etat recommande que les travaux du P

rojet
commencent dans les meilleurs délais raisonnables 5

L’Etat et la Société BSG Resources ont initié la présente Convention de base
dont les termes et conditions sont définis ci-aprés :

TITRE I : DISPOSITIONS GENERALES

ARTICLE 1: DEFINITIONS

Dans le cadre de la présente Convention, les expressions et les mots suivants ont
le sens défini ci-aprés, A moins que le contexte n’exige un sens différent ou qu'il
n’en soil expressément convenu autrement entre les Parties,

~ «Actifs du Projets» : désigne les installations du Projet, tous droits de
propriété, tous droits, titres et intéréts existant ou a créer, meubles ou
immeuble, corporel ou incorporel, appartenat 4 ("Investisseur ou a la
Société, ou mis

a la disposition de l’Investisseur ou de la Société, accordé
ou loué au bénéfice de I’Investisscur ou de la Société par Etat ou par un
tiers queleonque ; ainsi que tous les drois accordés & I’Investisseur et la
Société en vertu de la présente ou de tout autre contrat, y compris les
contrats du Projet concernant la conception, le financement, la
construction, le développement, la gestion, l’exploitation des différents
éléments du Projet, y compris et sans que ceci soit limitatif, les profits et
revenus qui résulteront du Projet et qui seront versés ou payables par ou a
l'Investisseur ou la Société ou pour leur compte ;

- « Activités Visées par la Convention » : désigne, de facon générale, les
*Aétivités de Recherche, le Développement, les Opérations Miniéres, les

€ transport, les exportations, la “YS
eee ;
5 I Convention de Base pauir I'Exploition ; i '

"i 2
ona FRANCS des Gisements de Fer de ZogotwN“Zérekor’ par BSGR ,

80667768 f OA 4a wot

commercialisation, et la vente du minerai de fer et toute autre activité

nécessaire a la réalisation du projet conformément aux dispositions de la
présente Convention ;

~ « Année » : désigne une période de trois cent Soixante-cing (365) Jours
consécutifs ;

u - « Année Civile » : désigne une période de douze mois comprise entre le
ler janvier et le 3] décembre ;

- Autorité»: désigne [Etat et ses organes de puissance publique,
incluant en particulier lout dépeartement minitériel, administration
territoriale, organisme oupersonne agissant au nom de Etat, exergant le
pouvoir législatif, exécutif, administratif ou Judiciaire ou ayant mandat |

B d’exercer un tel pouvoir ;

- « CP.DM »: désigne le Centre de Promotion et de Développement
~ Miniers du Ministére des Mines et de la Géologie, ou ses successeurs et
tous les organismes et instrumentalités jouant le réle d’ interface unique
entre l’administration et les investisseurs ;
a ~ «Code Foncier ct Domanial » ; designe Le Code Foncier et Domanial

de la République de Guinée en vigueur a la Date de signature ;

- « Code Minier » : désigne l’acte ratifié par la Loi L/95/036/CTRN du 30

juin 1995 constituant le Code Minier de la République de Guinée incluant

- tout amendement, modification, ajout ou prorogation a cet égard et tout
arrété ou décret application y afférant 3

- «Code du Travail » : de la République de Guinée en Vigueur 4 la Date
u de Signature ;

- « Concession Miniére » : désigne une concession miniére accordée a la
fT Société par !’Btat en vertu du Code Minier en vigueur et des conditions

€noncées a la présente Convention se rapportant a la Superficie de la
Concession Miniére ;

Convention de Base pour I'Explaitition , 6
des Gisements de Fer de ZopotN'Zrekor’ par BSGR Af
=), eV A a
« Contrat d’Infrastructures » : désigne l’accord entre |’Etat et BSGR
relatif 4 la conception, au développement et 4 la gestion du chemin de fer
de Zogota a la frontiére du Libéria ;

« Convention » : désigne la présente convention et ses annexes, ainsi que
toute modification qui pourrait y @tre ultérieurement apportée. La
conevention est parfois désignée par les expressions « cette convention »
ou « la présente convention » ,

~ « D.N.M »: désigne la Direction Nationale des Mines du Ministére des
Mines et de la Géologie, ses successeurs et tous les organismes et
instrumentalités y afférant i

- « Date d’Entrée en Vigueur » : désigne la date A laquelle la présente
Convention a été ratifiée 5

- « Défaut » : désigne une contravention a toute disposition de la présente
Convention, de toute Loi. Applicable, ou a toute condition énoncée au
Permis de Recherche ou a la Concession miniére située dans le Territoire _
Visé par la convention =

- « Dépenses de Pré-Exploitation » ; désigne les dépenses et les cofits
engagés pour le bénéfice du ou dans Ie Territoire Visé par la Convention
dans le cadre du Permis de Recherche octroyé a la Société et des
invstissements pour le développement du projet. Ces coiits incluent : les
dépenses encourues A Vintérieur du Territoire Visé par la Convention,
dont celles encourues dans le cadre des Activités de Recherche, études de
préfaisabilité, études de faisabilité, délimitation des zones de réserves
minérales, de la mine et des infrastructures, du Développement et les
coiits de construction précédant Vextraction, le traitement, le transport
pendant la période précédant le démarrage de la premiére Production
Commerciale ;

- « Développement » : désigne les travaux entrepris pour la recherche ct la
préparation de l’ouverture de la mine pour l’exploitation du minerai de
fer, les opérations de traitement, et inclut la construction et la mise en
service des infrastructures et installations nécessaires, tels que la

Convention de Base pour I'Exploitition
des Gisements de Fer de Zogotw/N'Zerékor’ par BSGR

TIM FY ao

construction de routes, les infrastructures de communication ct. les

installations électriques et les équipements et intallations de traitement
d'eau ;

- «Décret relatif A la Concession Miniére » : désigne le Décret du
Présient de la République octroyant 4 la Société une Concession Miniére i

- «Directives de la Banque Mondiale » : signifie les normes de protection
et de politique environnementale de la Banque Mondiale ;

- «ETAT »: signific la République de Guinée représentée par le Ministre
en charge des Mines et de la Géologie ;

- « Etude de Faisabilité » : désigne un rapport réalisé par ou pour la
Société, faisant état de la faisabilité de la mise en exploitation d’un
gisement de minerai de Fer & l'intérieur du Territoire Visé par la
Convention;

- « Exploitation Miniére » ; désigne les opérations et les travaux connexes
a Putilisation technique et économique des Substances Minérales, incluant
les activités de développement d’une mine, d’extraction, de traitement, de
traitement ainsi que les activités nécessaires ;

- «Force Majeure » : est définie a article 41 de la présente convention ;

- « Guinée » : désigne la République de Guinée ;

- «Impét»: désigne les impéts, taxes, redevances, droits de timbre, taxes
sur brevet et taxes de licences appliqués sur le territoire de la République

de Guinée ;

- «Investisscur » : signifie la société BSG Resources (Guinea) Limited,
société de droit de Guernsey, dont le siége social est situé A Guernsey ;

- «Jours » : désigne des jours consécutifs au calendricr, sans ajustement en
raison de fermeture officielle, de jours fériés ou de toute autre interruption
au-calendrier ;

ion de Base pour I xploitition ‘ a 8
s de Fer de ZozouN Zérdkord par DSGR

She f ca
« Législation en Vigueur » : désigne l'ensemble des textes législatifs et
réglementaires de la République de Guinée (lois, Ordonnances, Décrets,
Arrétés, Décisons, Instructions, juriprudence, etc.) en cours de validité 4

« Loi Applicable » : désigne le Code Minier et autres lois, réglements et
décrets, ct tout autre instrument législatif de droit guingen, incluant régles,
ordonnances, résolutions ou autres directives ou normes qui requiérent
qu’on s’y conforme, officiellement publiés, ayant force de loi, et en
vigueur au moment de son application ;

« Minerai Concentré » : désigne le minerai de fer brut ayant fait l’objet
de traitement pour le débaraser des impuretés afin d’augmenter la teneur
du minerai ;

« Ministre »: désigne le Ministre, nommé par le Président de la Guinée,
responsable du Ministére des Mines et de la Géologie chargé de la
réglementation des activités de Recherche, du développement et
d’exploitation des substances minérales ‘ -
« Opérations de Traitement » : désigne les opérations ct les travaux
effectués dans le but d’améliorer la qualité du minerai extrait ;

« Opérations Miniéres » : Désigne Pensemble des opérations ct des
travaux effectués dans le cadre de PExploitation Miniére, incluant les
Activités de Recherche de Substances Minérales ;

« Parties » signific le Gouvernement, l’Investisscurs et la société, et
<Partie> signifie le Gouvernement ou l’Investisscurs ou la société ;

« Périmétre d’ Exploitation » : signifie la fraction de la Zone
Contractuelle dans laquelle est située les gisements exploitables ;

« Personne » : Désigne toute personne physique ou morale, une société
ou toute autre forme d’entité corporative ;

L

Convention de Buse pour Exploiution
des Gisements de Per de ZegouwN"Zérékard par BSGTE

a
« Production Commerciale »

: Désigne la production commerciale telle
que définie &l’Article 15,3 de]

a présente Convention ;

+ ¥ compris la production, le transport,
et la commercialisation du minerai de fer de Z
Société, ainsi que la reconstruction du chemin de fer Conakr

y — Kankan,
tel que déerit en ses différentes phases dans Particle 10 de la présente
convention ;

Pexpédition, ogota par la

- « Rapports » : désigne tout ra

Pport prescrit par le Code Minier et la
présente Convention ainsi

que tout rapport, étude, analyse ou

interprétation de nature gcologique, géop!
économique et de commercialisation prépa
Société dans le cadre du Territoire Visé p

hysique, technique, financiére,
ré par ou pour le compte de la
ar la Convention, des Activités

de Recherche, du Développement ou d’Exploitation Miniére, devant étre
soumis par la Société ;

« Régime Fiscal et Douanier »: désigne le régime fiscal et douanier
applicable conformément aux dispositions de la présente convention,
défini al’ Article 33 i

« Société»: La
Responsabilité Li

société BSG Resources (Guinea) SARL, Société 4

milée Unipersonnelle de droit guinger

n, immatriculée au

Registre du Commerce ct du Crédit Mobilicr

de Guinée sous le numéro

RCCM/GC-KAL/013.755A/2006
déclaration modificative
M2/024.524/2009 du 20 février 2009 ;

du 24/11/2006 modifiée par la

N°FORMALITE/RCCM/GC-KAL.-

« Société Affiliée » :
directement ou

signifie toute société qui contréle ou est contrélée,
indirectement, par Pinvestisseur ou une société qui
contréle ou est contr6lée, directement ou indirectement par une société ou
une entité qui contréle elle-méme, directement ou indirectement,
Vinvestisseur : <Contréle> signifie la propriété directe ou
une société ou toute autre entité d?
des-actions ou parts sociales donna’
dans

indirecte par
au moins cinquante pourcent (50 %)
nt lieu 4 la majorité de droit de vote
lassemblée générale d’une autre société ou entité, u

(ne

TIMBRE FISCAL =>
agp FRANCS f}.

Convention de Base pour
des Gisements de Fer de ZogouwN'Zér

itALLOW

kone pur USGR ay
S y) Wi /

10

participation donnant un pouvoir -déterminant dang la direction ou la
gestion ;

- «Sous-Traitants directs»: signifie les exploitants, soumisionnaires,
entreprencurs, fournisscurs et autres personnes, travaillant exclusivement
dans le cadre du Projet;

« Territoire du projet » : désigne ensemble constitué par le périmétre
t=] d’exploitation, les terrains occupés parles ouvrages d’infrastructue et
marqués sur les cartes annexés A la présente convention ;

- « Territoire Visé par la Convention » : désigne le territoire Visé par la
présente Convention tel que décrit en Annexe B, incluant toute
modification ou agrandissement octroyé conformément aux dispositions
du Code Minier, mais excluant toute partie d’un tel territoire qui, le cas

u 6chéant, a fait l'objet d’une renonciation par la Société conformément aux

dispositions de la présente Convention et du Code Minier ;

- « Tiers »: désigne une Personne a l'exception de !’Etat, la Société, une
Personne constituant la Société, une Société Affiliée 4 toute Personne
constituant la Société, un Opérateur, un Sous-’

présente Convention ;

railant ou toute Partie a la

- « Utilisateur ou Occupant Foncier »: désigne toute Personne qui
a occupe ou utilise en vertu de la toi en vigueur ou du droit coutumier, un
lerrain situé 4 Vintéricur du Territoire visé par la Concession Miniére ct
des domaines du projet en dehors du territoire de la Concession ;

ARTICLE 2: INTERPRETATION
Dans la présente Convention de Base, et saul’ si le contexte le requiert autrement :

- Le singulicr comprend le pluriel et le masculin comprend le féminin et vice-
versa;

- La table des matiéres ainsi que l’organisation de cette Convention en titres,
articles, alinéas et sous-alinéas ne servent qu’a en faciliter la lecture ct ne
1° ., doivent en aucune facon affecter son interprétation;

F

IM AL Convention de Base pour Exploitation i
T.0OR FRANCS ts

Ales Gisemnents de Fer de ZogotalNZérékone paw USGL zy
8p0s67a00 f. OMT

fo if

CT

Toute référence a Ia loi ou toute autre legislation inclut tout amendement,

modification, ajout ou loi qui la remplace, sous réserve de l’application de la
clause de stabilisation;

- Dans le cas d’incertitude relativement a toute description d’un périmétre ou
d'une zone par coordonnées géographiques, cartes géographiques ou croquis ;
cartographiques, seules les coordonnées géographiques prévalent;

Toute référence a une Partie inclut les successeurs de cette Partie ou tout autre
successcur autorisé ;

Les termes de cette Convention de Base qui ne sont pas définis ont la signification
qui leur est conférée dans le Code Minicr.

ARTICLE3: ANNEXES

Les Annexes jointes aux présentes font partie intégrante de la présente Convention.

ARTICLE 4: OBJET DE LA CONVENTION

Conformément a article 11 du Code Minier, la présente Convention a pour
objet de définir les droits et obligations des Parties ainsi que les conditions
générales économiques, juridiques, administratives, financiéres, fiscales,
douaniéres, miniéres, environnementales, sociales, de transport, et d’expédition
suivant lesquclles les Parties s'engagent a réaliser le Projet d’exploitation des
gisements de fer A Zogota dans la préfecture de N*Zérékoré..

A cet effet, elle consiste :

(i) Pour la Société BSG Resources, a concevoir, financer, développer ct
exploiter une mine de minerai de fer dans le Domaine de la Concession ; le
transport du minerai de for par voie ferrée sur les territoires guinéen ct
libérien ; 'expédition du minerai par le port de Buchanan au Libéria

(ii) Pour I’Etat, & consentir les facilités et garanties qu'il accepte de souscrire
vis-a-vis de la Société BSG Resources pour permettre la réalisation du
Projet (mine, ses dépendances, et les chemins de fer).

(iii) Pour les Parties, a définir, les conséquences d’un éventuel non-respect de
: ‘Ietirs engagements respcctifs aux termes de la présente Convention.

Convention de ase pour I'Exptoration 12

des Gisements de Fer de ZqgunwN'Zérékore par HSGR ~
<?
ARTICLE 5 : LOI APPLICABLE

La présente Convention est régie par les Lois Applicables en République de Guinée.

Toutefois, en cas de contradiction et/ou divergence entre la Législation en Vigueur
et les dispositions de la présente Convention, ces derniéres prévaudront.

ARTICLE 6: GARANTIES GENERALES
=) Chacune des Parties déclare et garantit :

- &tre déiment autorisée 4 conclure la présente Convention et avoir obtenu toutes
autorisations nécessaires a cette fin en vertu du droit qui lui est applicable,

- et étre en mesure de répondre de toutes les obligations qui en découlent.

ARTICLE 7 : ENGAGEMENT DE BONNE FOI

Chacune des Parties s’engage a respecter les termes et conditions énoncés aux
u présentes et a agir de bonne foi-dans |’accomplissement de ses obligations pendant
la durée de la Convention.

ARTICLE 8 : CONCESSION MINIERE

a La Concession Miniére octroyée par Décret n° D/ ... /PRG/CNDD/

SGG/...en date du... ceecce ccc ccceu eee » Sera exéculée conformement aux

dispositions du Code Minier et de la présente Convention.

ARTICLE 9 : ENTREE EN VIGUEUR - DUREE

Conformémenent aux dispositions de l’article 11 du Code Minier, la présente

u Convention entrera en vigueur 4 la date de son approbation par ordonnance et
restera en vigueur pendant toute la durée de validité de la Concession.

a ARTICLE 10 : DESCRIPTION DU PROJET

u Le projet vise :

xploitation, le transport, exportation et la commercialisation du

.a reconstruction d'une ligne de chemin de fer Conakry ~ Kankan ;

a “Convention de Base pour Exploitation A /
. des Gisements de Fer de ZogatwN'Zérékord par BSGR ’

A onpepiane A aA
Bose 7aGa I~” CVF 7 of .
10.1 Phase I: Zogota

La Société réalisera les installations et équipements nécessaires pour exploiter,
lansporter, stocker et expédicr une capacité de Trente (30) millions de tonnes de
minerai de fer par an pendant quinze (15) ans 4 compter de la Date de Premiére
Production Commerciale.

La société réalisera :
a) Une mine de minerai de fer a ciel ouvert a Zogota, Préfecture de N’Zérékoré ;
b) Une zone industrielle 4 Zogota qui comportera :

e Des Aires de stockages et de chargement,

e Des ateliers,

© Une ligne de chemin de fer en Guinée d?une longueur de 102 km,
® Un Dépét ferroviaire,

° Des Installations ct équipements,

e° Une centrale électrique d’une puissance de 35 MW,

e Des Bureaux,

¢ Une station de traitement d’eau

e Une Cité d’habitation ;

° Un centre hospitalier pour le personnel.

c) une zone portuaire située A Buchanan en République du Libéria qui
comportera :
¢ Des Aires de stockages et de chargement,
© Des atelicrs
e Des Bureaux,
e Une Cité d’ habitation

d) le Chemin de Fer Conakry - Kankan.
10.2 Phase IL: Blocs 1 ef 2 Simandou Kérouané
La société s’engage A réaliser a cette phase les éléments suivants :

- Deux mines de minerai de fer,

- Des installations ct équipements industriels,

- Des infrastructures ferroviaires appropriées nécessaires a l’évacutaion du
minerai de fer.

-":Uhe cité @habitation 4 Kérouané,

L’exterision des équipements ct installations au port de Buchanan.

Convention de Base pour I'Exploitation 3 14
des Givements ile Fer Ue ZesowN"Zarokont par BSGR
7

Pour la phase II, la société présentera a |’Etat dans un délai de 24 mois a compter de
la date de signature de la présente Convention, une étude de faisabilité,

Les conclusions ct les termes de cette étude permettront de définir les modalités
doctroi de la concession miniére ct de définir entre les parties, les conditions
d’exploitation et d’expédition de ces deux Blocs.

ARTICLE Li : INVESTISSEMENTS ZOGOTA

La société s’engage a investir, dans le cadre de la présente convention, le montant de
USD 2 542 000 000 pour réaliser le projet suivant le schéma ci-aprés :

Mines 243 000 000 US $,
Installations et équipements industriels, 496 000 000 US $,
Cités d’habitation et hépital 71 000 000 US §,
Chemin de fer et matériel roulant 845 000 000 US $,
Port 463 000 000 US $,
Imprévus (20%) 424 000 000 US $

ARTICLE 12 : Chemin de Fer Conakry — Kankan - Kérouané
La société s’engage a reconstruire ce chemin de fer dont I’étude de faisabilité sera
soumise au Gouvernement pour approbation. Le montant de cette reconstruction sc

chiffre 4 un milliard (1 000 000 000) de dollars US augmenté de 20% d’imprévus.

La société s’engage a réaliser 50% de ce chemin de fer pendant la premiére phase du
projet. °

L’Btat s’engage a accorder une exonération totale des droils, taxes et redevances sur
ensemble des bicns, matériaux, matéricls, équipements ct services nécessaires 4 la

réalisation de cette infrastructure.

TITRE IL: DEVELOPPEMENT DU PROJET

ARTICLE 13 : TRAVAUX DE RECHERCHES

Conformément aux dispositions de l'article 41 du Code Minier, la Société pourra
effectuer des travaux de recherches dans le périmétre de la Concession.

herehes scientifiques, études, interprétations, diagraphies de carolies ou
bris cffectués dans le cadre des travaux de recherches sont réalisées' Par op sous

BORER . : a Z
aL i Convention te Base pour 1°13 na : 15

LOOP FRANCS des Gisements de Fer de ZoaulivN'Zcedkur’ par BSGR EM. of

BBO667859 UF : wee
géophysicien, géochimiste, ingénieur ou technicien possédant les compétences
requises.

Au cas oui la société mettrait en évidence des substances minérales économiquement
exploitables autres que Je minerai de fer, elle devra en informer le Ministre en
charge des Mines. Dans ce cas, la société aura le droit de premier refus et les
modalités d’exploitation seront définies dans un autre accord.

ARTICLE 14: TRAVAUX DE DEVELOPPEMENT

14.1 La société réalisera l’ensemble des composantes du projet conformément
au chronogramme qui est annexé a la Convention.

14.2 Conditions nécessaires aux travaux de développement

Les wavaux de développement débuteront aprés |’accomplissement des actions
suivantes ;

4) Fourniture par l’Btat a la Société des autorisations nécessaires pour
construire une voie de chemin de fer afin de permettre |’évacuation
du Produit Minier; .

b) Approbation par le Ministre en charge de |’environnement, de |’étude et
du plan de gestion environnementale et sociale prévu a |’Article
26.1 ci-dessous;

¢) Conclusion de la convention de développement communautaire prévue par
l’Article 25 ci-dessous, approuvée par les autoriés compétentes ;

d) Acquisition, indemnisation et/ou réglement de tous droits et/ou réclamations
fonciers émanant de tiers rclativement a la Concession miniére ct aux
emprises du chemin de fer en République de Guinée ;

c) Notification au Ministre des Mines indiquant la date de démarrage des
activités de développement du projet.

Convention Ue Base pour I'Exploitution
des Giscments de Fer de Zoguta/N'Zérékore par BSGR

al

ARTICLE 15 : TRAVAUX D’EXPLOITATION

15.1 Exploitation miniére

La Société s’engage 4 conduire ses opérations miniéres selon les régles de Part, ct
notamment dans des conditions de sécurité, conformes aux normes internationales
et pratiques courantes de I’ industrie miniére.

15.2 Début de Exploitation

La Société s’engage a débuter I’ exploitation miniére au plus tard le 31 Mai 2012.

Dans l’hypothése oti la Société ne réussirait pas 4 respecter le délai du 31 Mai 2012
visé ci-dessus, elle devra informer |’Etat en donnant les justifications nécessaires.
L’Etat s’engage a lui accorder, sur demande dfiment justifiée, une prorogation dudit
délai d’une durée maximum de six (6) mois.

A défaut de débuter l’exploitation du Produit Minier dans le délai sus-visé,
éventuellement prorogé, |’Etat pourra révoquer la Concession Miniére selon les
dispositions prévues au Code Minier,

La Société devra communiquer au Ministre son programme de démarrage de
lexploitation, de transport et d’expédition du minerai de fer dans un délai minimum
de trente (30) Jours.

15.3 Premiére Production Commerciale

Le démarrage de la production commerciale du minerai de fer ne sera effectif que
lorsque le seuil des stocks a la mine et au port permettra d’*expédicr 25 000 tonnes
par jour durant une période consécutive de 30 jours.

Si la société n’atteignait pas cette cadence de production, ct qu’elle exportait
successivement une quantité supéricure 4 20 000 tonnes par jour pendant plus de 60

jours, la production ainsi faite sera considérée comme étant commerciale.

15.4 Travaux requis au cours de la période d’exploitation

15.4.1 Programme des travaux

La Sgciété-doit soumettre pour information au Ministre un programme de travaux

ineluant 7°" _ ;
Veaiiia z ‘ weaie /

e les capacités prévues de l’exploitation au transport, ef

i 3 f7 fe

Convention de Base pour l'Exploitation Pa f 17

2 les méthodes d’exploitation,

® les statistiques des accidents de travail,

° le systéme (norme) de séc urité et d *hygiéne adopté,

ele Programme de suivi du plan de gestion cnvironnementale.

15.4.2. Avis de changements

La Société doit informer dans les meilleurs délais le Ministre de tout changement
important dans ses Opérations Miniéres (changement de méthode d’exploitation,
modification du programme de production ct des normes de sécurité).

15.4.3, Cessation des opérations

Si la Société est dans Pimpossibilité de maintenir la Production Commerciale de
Produit Minier pendant une période de dix-huit (18) mois consécutifs, la Société est
réputée ne pas répondre aux exigences du programme minimum de travaux et |’Btat
peut révoquer la Concession dans les conditions prévues au Code Minier.

15.4.4 Extension (Agrandissement et modification des installations)

La société informera le Ministre en charge des Mines de tout programme
@extension ct d’agrandissement de ses installations en vue d’augmenter la
production.

ARTICLE 16: INFRASTRUCTURES

16.1 Chemins de Fer
16.1.1 Chemin de Fer Minier Zogota — Sanniquellie

Il est expressément convenu que |’Etat sera propriétaire du chemin de fer quel que
soit le mode de financement. Le chemin de fer de 102 km qui sera réalisé sur le
territoire guinéen en dehors du périmétre de la Concession sera soumis a une
redevance d'utilisation.

La Société réalisera les études, financera et fera construire le chemin de fer et
assurera son exploitation et l’entretien. La Société affectera les redevances
conyenues pour |’ utilisation du chemin de fer au remboursement de |’investissement

“qu'elle aura réalisé. v
ay Lo \

18

Aprés le remboursement complet des emprunts, la Société continuera d’assurer la
maintenance du chemin de fer et paicra a I’Etat des redevances au titre de
Putilisation du chemin de fer. Ces redevances ser ont fixées suivant les mémes
principes que celles appliquées aux infrastructures similaires utilisées dans los
mémes conditions en République de Guinée.

L’Etat garantit a la société le droit d’accés ct d’utilisation prioritaire de la ligne de
chemin de fer qui sera réalisée sur le territoire guinéen de Zogota 4 la frontiére du
Libéria. L’utilisation de ce chemin de fer par un tiers’se fera avec Paccord de la
Société et ne devra cn aucun cas nuire aux activités de la société.

L’Btat garantit qu’il octroicra & la Société toutes les autorisations nécessaires pour
occupation des terrains dans le cadre de la réalisation du chemin de fer.

Les modalités relatives a la conception, au financement, a Ja construction, 4
Pexploitation et A la maintenance du chemin de fer seront spécifiées dans un accord
entre |’Etat et la Société.

16.1 .2 Chemin de Fer au Libéria

BSG Resources fournira 4 [Etat guinéen, !es informations, conditions, garanties
résuliant des accords avec le Gouvernement libérien en ce qui concerne la
renovation, l'utilisation et la maintenance du chemin de fer sur le territoire du
Libéria.

16.1.3 Appui de l’Etat

Dans le cadre de la coopération bilatérale ct des éonventions sous-régionales en
particulicr celle de l'Union du Fleuve Mano, I’Etat s’engage 4 obtenir auprés de
(Etat libérien un accord sur les conditions d’ullisation du chemin de fer sur le
territoire libérien, de Vespace de la zone portuaire ct de la cité d’habitation 4
Buchanan.

16.1.4 Aceés aux infrastructures publiques existantes

L’Etat s’engage a ce que la Société ait accés et puisse utiliser les routes, ponts,
terrains d’aviation, installations, installations connexes de transport, ainsi que les
canalisations d’eau, d’électricité ou les voics de communication, établies ou
aménagées par un organisme ou une entité détenue ou contrélée par I’Etat, a
exception des forces armées, sans avoir a payer des redevances cxeédant celles
payées par des sociétés ayant une activité identique a celle de ladite Société.

Ce jon de Base pour Exploitation 19

des Gisements de Ver de Zogota/N’Zaeekord par ae) / 7
as We zZ

La société est tenue de réaliser des infrastructures routiéres appropriécs (avec
revélement) dans la zone d'évolution du projet pour éviter les cas de pollution
nuisible a la santé des populations.

16.2 Développement ci Entretien des Infrastructures

16.2.1 Sous réserve du respect de la Loi Applicable; la Société peul construire,
utiliser, améliorer et entretenir toute infrastructure, y compris des routes, ponts,
terrains d’aviation, installations portuaires ct ferroviaires, ct installations connexes
de transport, ainsi que des centrales électriques, lignes téléphoniques ou autres voies
de communication, des pipelines, des canalisations d’cau ou autres réscaux ou
installations nécessaires a ses Opérations Miniéres.

A la demande de la Société, I’ Etat et la Société doivent procéder a l’analyse de telles
infrastructures ou autres exigences liges aux Opérations Miniéres, y compris mais
non exclusivement, les exigences énergétiques et de transport dans Ie but de
conclure une entente ¢quitable visant le partage des coiits et des profits découlant de
telles infrastructures.

Nonobstant ce qui précéde, aucune construction ne peut avoir leu aux endroits
suivants ¢

a) Tout territoirc, autre que celui de la Concession Miniére, appartenant a
Etat sans le consentement du Ministre en charge des Mines, un tel
consentement découlant d'une consultation auprés des autorités
compeétentes;

b) Toute zone faisant partic d’une Concession Miniére ou d'un perimis de
recherches non couvert par la présente Convention ou autres activites sans
aviser pi rit au préalable le Ministre des Mines qui prendra a cet effet,
les dispositions auprés des autorités conecrnées ct titulaires de titres
miniers pour permetire la réalisation des inlrastructures projetces.

16.2.2 Construction au sein de la Superficie de la Concession

aux zones fermées, protégées
entes, la Societe
r Ja Concession

Sous réserve des dispositions du Code Minier relativ
ou interdites cl sous réserve des conditions énoncées aux pr
détient les droits suivants en plus des droits qui lui sont conférés pa
et la présente Convention :

kgrsdroit exclusi! d'entrée et d’occupation de la Cohesion.
T ¥tnction des droits et l'indemnisation des utilisateurs ou occupt Ne
Ry

‘erhane pie WSGK 7

7 20

sf - r

ile

Convention de Bs
des Gisgmtents de Fee dle Zegna

b) Sous réserve des droits de tout tiers, ulilisateur et/ou occupant foncier ct
des conditions prévues par la Loi Applicable, le droit d’utiliser et de
construire sur la Concession, des routes, chemins de fer, canalisations,
Pipelines, égouts, drains, cables, lignes de transport électrique ov autres
installations similaires nécessaires aux activités visées par la Convention.

A cet effet, aucune autorisation préalable n'est requise par la Société pour construire
des routes, ponts, voices ferroviaires, fossés, canalisations, pipeline:
électriques ou toutes autres infrastructures néce:
le domaine de sa Concession,

lignes
es aux Opérations Miniéres dans

Le Ministre peut exiger des modifications visant a limiter ou éliminer lout danger a
la santé, la sécurité ou au bien-étre des employés ou du public ou tout impact négatif
sur Penvironnement qui résulte de la construction d’une infrastructure en vertudu
présent paragraphe.

16.2.3 Construction en dehors du Périmétre de la Concession Miniére

L’Etat garantit & la Société qu’elle pourra réaliser des infrastructures en dehors du
périmetre de la Concession Miniére. A cet effet, I'Btat lui accordera les domaines
appropriés pour la réalisation desdites infrastructures et installations industrielles.

16.4 Priorité d'utilisation par la Société
La Société a la priorité d'utilisation de toute infrastructure qu’elle aura construite.
La Société peut restreindre ou interdire laccés aux routes situées dans le périmétre

de la Concession si un tel accés pose un danger pour les utilisateurs ou le personnel,
pour des raisons de nuisances ou d’ obstruction 4 ses Opérations Minicres.

16.5 Droit des tiers au paturage et 4 la culture

Dans |’exercice des droits qui lui sont conférés par la Concession, Ja Soc ale a
tenir compte et minimiser Vimpact sur les droits des Tiers, Ee a
Occupants Fonciers, qui subsistent au moment de la Date d Entrée a ee ‘ a
Convention (droits de péche, de paturage, de coupe de bois et d’agricuitu
servitudes de passage)

r de la

ili scupants fonciers 4 |’intérigu
La Segitté. peut accorder aux utilisatcurs eVou occupants fonciers : 1 i igyr de ls
“Concessiin. un droit de paturage ou la possibilité de cultiver, sous rése’ WS
sive d ‘ations Miniétes.

(al dettelles activités ne nuise pas aux Oper AA i
ASG
DLE FP ven I

if Convention te Baee pour MExploiuinn
4

if des Gisements de Ferd WN" Bucket
2

16.6 Indemnisation des Utilisateurs ou Occupants Fonciers

Si la Société juge la présence d’Utilisateurs ou Occupants Foncicrs incompatible
avec ses Opérations Miniéres dans la Concession, elle est tenue d’indemniser ces
Utilisateurs ou Occupants Fonciers présents avant le démarrage effectif des travaux
de construction ct/ou de lesréinstaller.”  ~ -

La Société doit dans ce cas collaborer avec les services spécialisés de |’Etat pour
choix de nouvelles localités pour la réinstallation et la détermination des indemnités
4 verser a ces Utilisateurs ou Occupants Fonciers, pour toute relocalisation ou pour
toute perte d’usage (titre foncier, habitation, récoltes).

e

L’indemnisation susmentionnée doit correspondre au montant nécessaire a la
relocalisation ct a la réinstallation desdits Utilisateurs ou Occupants Fonciers
présents avant le démamarrage effectif des travaux a un endroit ct dans des
conditions au moins similaires 4 celles qui prévalaient juste avant le dommage.
L’indemnisation doit comprendre la juste valeur marchande de toute perte de
récoltes, les frais de déménagement, les coiits associ¢s a I’établissement de
nouveaux droits de passage, d’accés et d’usage, et tout autre frais résultant d’une
telle relocalisation. : :

Si les Utilisateurs ou Occupants .Fonviers présents avant le démarrage effectil des
travaux acceptent une rclocalisation dans un nouvel emplacement au lieu, en tout ou
en partic, d’une indemnisation financiére, la Société, en collaboration avec Ics
services spécialisés de I’ tat, doit procéder a !a rclocalisation de ecux-ci.

Dans le cadre de la relocalisation, la société est tenue de reconstruire sur le nouveau
site les habitations améliorées qui tient compte du mode de vie des occupants
fonciers.

Dans le cas des utilisateurs fonciers, la société est tenue d’aménager de nouveaux
espaces permettant a ces ulilisateurs d*améliorer leurs activités.

La société présentcra a I'Iitat le plan des zones qui seront affectées par les
activités du projet avant d’cngager” les études de déplacement ct de
relocalisation. Les conclusions de cette étude approuvée par I'Ltat devront faire
Vobjet d’unc large publication auprés des autorités et des populations
concernces,

servira

16.7 Coopération en situation de conflit

La Société peut se prévaloir de tous les droits prévus dans la présente Convention.
Le Ministre s'engage & collaborer avec la Société en cas de difficultés ou
d’interlérences avec des tiers pour le réglement de tout conilit.

TITRE 1: COMMERCIALISATION

ARTICLE 17: VENTE DES PRODUITS MINIERS

17.) Prix de pleine concurrence

La Société s’engage a vendre le Produit Minicr issu de la Concession a des
conditions de pleine concurrence.

17.2 Accts de I’Etat au Produit Minier

Au plus tard a la fin du premier semestre d'une Année Civile, "Etat peut demander
a la Société de conclure un contrat d’achat pour I’ Année Civile suivante portant sur
un pourcentage de Ja production totale de Produit Minier issue de la Concession.

La Société est tenue d’examinei cette demands et d’oflrir un tel contrat atix
. conditions financiéres du marché en vigueur pour des quantités et durées similaires
dans le cadre de contrats d’approvisionnement qu'elle aurait conclu avee ses clients.

I] est expressément convenu et accepté par I’Ltat que la Société n’est tenue & aucune
obligation de lui vendre du Produit Minier iu moment de la réception de la
demande de I’Etat, elle est lige par des contrats d’approvisionnement de longue
durée ne lui permettant pas de satisfaire 4 une telle demande.

17.3. Avis de vente 4 une Société Affiliée

Lorsque le Produit Minier est vendu a une Société Affiliée, la Société doit, dans les
quinze (15) Jours suivant une telle vente, aviser et fournir au Ministre toutes les
informations, données, contrat de vente et regus qui ont été utilisés pour Waiter les
prix, escomptes et commissions ayant trait a une telle vente. Cette information est
traitée par I'Ltat comme étant confidentielle.

Ww

17.4 Vérification des ventes de Produit Minier

Le Ministre est autorisé 4 inspecter et vérificr toutes les opérations de vente de
Produit Minier, y compris leurs modalités ct conditions de réalisation.

Si a l’issue de ces inspections et/ou vérifications, le Ministre estime que des
Opérations dé véinte de Produit Minier ne reflétent pas la juste valeur marchande du
Produit Minier, il notifie sa position la Société en, fournissant a celle-ci tous
éléments justificatifs.

Dans les quinze (15) Jours suivant-la réception de cette notification, la Socidté doit
soumettre la documentation justifiant que les sommes versées suite aux ventes ou
autres dispositions du Produit Minier représentent la juste valeur marchande.
L’information ainsi transmis est traitée par I’ Iitat comme étant confidenticlle.

Dans un délai de trente (30) Jours suivant la réception de la notification ct saul
accord des Parties a l’intérieur de ce délai, les Parties doivent se rencontrer afin de
tenter de régler le différend les opposant quant aux ventes de Produit Minier, ct de
s’entendre sur la juste valeur marchande pour la période visée.

Si les Parties ne s’entendent pas dans les dix (10) Jours de leur rencontre, l'une des
Parties peut déférer le différend a un expert indépendant, afin d’cn déterminer Ia
juste valeur marchande. :

La charge de la preuve repose sur la Société et celle- si doit démontrer que la valeur

recue était représentative de la juste valeur marchande au cours de la période visee.

A l'issue de cette procédure ct le cas échéant, la Socicté paicra sans délai les impdts
et taxes ainsi cludés.

ARTICLE 18: ENTRETIEN ET INSPECTION

18.1 Entretien des équipements ct du systéme de pesée

La Société doit maintenir en bon état de fonctionnement tous les équipements ct
autres biens utilisés dans le cadre des Opérations Miniéres, y compris les systemes
de pesée.

La Société doit se doter d’un systéme de pesée conforme aux normes internationales

ise ras Vindustrice mini¢re.
Loe So A. .

cn de Hase pour Pypionition 44

is dle Ver de ZeganivlsZereheaed paw MSGR Hh

18.2 Méthode pour déterminer les quantités de Produit Minier

La méthode de-pesée du Produit Minier est soumise 4 |’approbation du Ministre

Cette approbation devra intervenir dans un délai de trente (30) jours 4 compter de la
date de réception de la demande qui lui aura été présentée par la Société ; étant
entendu-qu'un défaut de réponse dans ce délai vaudra acceptation par |’Ftat de la
méthode retenue par la Société.

Le Ministre pourra, de temps 4 autre et sur préavis donné A Ja Société dans un délai
raisonnable, tester ou examiner le dispositif de pesée.

La Socidté ne doit en aucune fagon altérer ou modifier la méthode de pes¢
emploie ou changer les appareils, équipements ou autres installations utilis
effet sans l’approbation écrite préalable du Ministre.

18.3 Défectuosité des appareils de pesage

Toute défaillance ou tout probléme avec |’apparcil ou la méthode de mesure du
Produit Minier doit étre corrigé sans délai.

Sauf avis contraire du Ministre, toute défaillance ou tout probléme avec |’appareil
de méme qu’avec la méthode est présumé ayant cu cours pour les trois (3) dernicrs
mois ou depuis le dernier test ou examen de I’équipement, selon la période Ja plus
longue.

Stat qui résulte de la mesure du ‘Produit Minier est ajusté pour
nillance ou du probléme pour la période ainsi présumee.

Tout paiement a I’)
tenir compte de la del

18.4 Accés et inspection par PEtat

Les repré intants diment autorisés de I'Etat, munis d’ordre de mission délivré ou
visé par le Ministre en charge des Mines peuvent durant les heures normales
d operation de la Société, accéder aux sites afin d’inspecter, examiner, verifier ou
procéder 4 laudit de tous les éléments d’actif, comptes, registres, equipement,
appareils, données sur les substances minérales et autres informations ayant trait aux

Opérations Miniéres en Guinée et au Libéria.

Canysntian de Base pane PENploignion a5

des Gisennemts dy Per de Zegna Zeedkeind par ASGR ws, a

18.5 Frais d’inspection

Les frais d’inspection et de déplacement seront considérés comme une charge
d’exploitation.

: Dans le but d’assurer Pexercice efficace des droils d'inspection, d’observation, de
verification et d’audit par VEtat, la Sociéié doit fournii aux représentants diiment
autorisés de I’Etat, 4 titre gracieux, toute assistance raisonnable, acces 4 ses
employés ct représentants, ainsi que l’accés aux installations de la maniére
habituellement disponible & la Société.

ARTICLE 19 : INFORMATION ET RAPPORTS

19.1 Tenue des dossiers et rap ports

Pendant toute la durée de la présente Convention ct conformément au Code Minicr,
la Société doit préparer el maintenir, en langue frangaisc, des dossiers ct rapports
exhaustifs, précis, transparents et a jour se e vapporlant aux activilés visées 4 la
Convention.

Les’ rapports d’activilés exigés par le Code Minier scront établis en cing (5)
exemplaires ct remis au CPDM qui en. assurera la répartition au niveau des
Directions techniques.

s de

Les dossiers, rapports et/ou donnécs sur le minerai, autres que les échantillons
forage, doivent étre conservés en format électronique en République de Guince.

afin de

En outre, la Société doit soumettre ces rapports dans la forme requi
satisfaire aux exigences de ? Etat en vue de la mise en application de |’Initiative de

Transparence des Industries Ixtractives (IT 1%).

19.2 Echantillons & conserver

Conformément au Code Minior ct a ses textes d?application, la Société doit
conserver des échantillons fractionnés, ou selon le cas, des échantillons de forage,
les concentrés de minerai, les composites mensucls proverrant de forages et les
échantillons de résidus de minerai.

: Hines

19.3 Exportation d’échantillons

Les exportations d’échantillons seront faites conformément aux dispositions du
Code Minier et a ses textes d’application.

19.4 Rapport sur les dépenses annuelles
Au plus tard le 30 avril de chaque Année Civile, la Société doit remetire aux
autorilés compétentes, |’ensemble de ses états financiers...

19.5 Rapport annucl sur la convention du développement communautaire

Au plus tard le 30 avril de chaque Année Civile, la Société adresscra aux autorilés
compétentes, un rapport annuel sur |’exécution de la convention du développement
communautaire devant contenir les informations suivantes :

a) Une évaluation qualitative de latteinte ou non des objectifs visés par la
convention;

b) Le cas échéant, la justification et les démarches qui seront entreprises
pour atteindre les objectifs dans le futur;

c) Une liste détaillée de tout montant dépensé par la Société en vertu de la
convention de développement de la communauté locale;

d) Tout probléme récurrent avec la communauté locale; ct

¢) Les progrés effectués quant au plan de fermeture de Ja mine.

TITRE LV : ENGAGEMENTS DE LA SOCIETE

ARTICLE 21: OBLIGATIONS ET GARANTIES DE LA SOCIRTE

21.1 Déclarations et Garantics

La Société déclare et garantit a I’Etat qu’a la date de signature de la présente
Convention et pendant toute la durée de.celle-ci :

a) Toute information fournie a I’ Etat par la Société pour conclure la présente
Convention, est exempte de toute fausse déclaration et/ou de toute
omission intentionnelle;

( b) La Société est une personne morale, diment constituée en tant que soclété
de.drgit Guinéen conformément & lacte uniforme relatif aux droits Aby

if vention de Base pour I'Fypslatataan
des Gisemunts de Fer de Zayoual i we
es de

sociétés commerciales ct du Groupement dIntérét Economique (GIF) du
17 avril 1997, adopté dans le cadre du traité de |'OHADA et déclare dire
diment organisée ct exister en vertu des lois et réglements en vigueur en
République de Guinée;

c) La Société posséde les pouvoirs ct l'autorité nécessaires pour détenir cn

~ ‘propriété et exploiter ses biens dans les lieu ott ils sont actuellement
détenus ou exploités et pour exercer ses activités dans les lieux ot elles
sont actuellement exercées. Il n'existe aucune action, réclamation,
enquéte, procédure arbitrale ou autre en cours impliquant la Socicté ct
aucune ordonnance, décision, injonction, décret ou jugement contre la
Société;

d) La Société a, ou a accés a, et utilisera en (emps opportun, toute Pexpertise
financiére, technique et de gestion, ct la technologie nécessaire afin de

répondre 4 ses obligations et ses objectifs tels que prévus 4 la présente
Convention, sous réserve de |’ Article 43 de la présente Convention;

e) La Société posséde les pouvoirs et l'autorité nécessaires pour signer la
présente Convention ct répandre des obligations en découlant.

21.2 Obligations de la Société
21.2.1 Financement
21.2.1.1 Mobilisation des fonds

L’Investisseur ct Ja Société s’engagent a fournir 4 [*état un plan de financement du
projet dans les trois (3) mois de l'accord sur les modalités de financement,

21.2.1.2. Modifications possibles pour faciliter le financement

Afin que la Société obtienne Ie financement nécessaire aux opérations visées par la
présente Convention, I'Etat s'cngage a considérer favorablement toute demande

d’amendement, d’interprétation ou d’application des termes de la Convention qui
pourrait lui étre faite.
Converin’ de Base poe FExponetion 28
des Grsements de Ker de Zaoui’ 7erekore pat BSGn ry

ca

“LA:
21.2.1.3 Déclaration Obligatoire

Tout prét ou autre opération de financement des Opérations Miniéres provenant
dune Société Affiliée doit étre déclaré au Ministre, et toute la documentation y
afférant transmise @ celui-ci dans un délai de soixante (60) Jours suivant la date
d’entrée en vigueur de tels engagements.

21,2.2 Construction dela Mine

La Socicté s’engage a construire, conformément au Chronogramme joint en
Annexe, une mine a ciel ouvert ainsi que les inlrastructures ct équipements
associécs nécessaires pour extraire le Produit Minier de la Concession, dune
capacité initiale de production de trente (30) millions de tonnes par an au plus
lard dans les 24 mois suivant la Date d’Lntrée en vigueur de la présente
Convention et de la Concession.

21.2.3 Construction d’une Usine de Traitement des Minerais Magnétite

Au plus tard a l'expiration de la cinquiéme Année suivant la Date de la Premicre
Production Commerciale de Produit Minicr, la Société présentera a |’Etat une étude
de faisabilité pour la construction d’unc usine de traitement des minerais magnetite.

Dans l’hypothése of les conclusions de étude de faisabilité scraicnt positives, les
Parties se réuniront afin de déterminer les conditions de réalisation de cet
investissement.

Au cas ot étude présentée par la société s'averait négative, Etat se reserve le
droit Paccorder a un tiers un permis d’exploitation et de traitement des gisements de
magnélites.

21.2.4 Construction dune Aciéric

Dix (10) ans aprés la date de la premiére production commerciale, Ies parties se
retrouveront pour convenir de la construction d’une aciérie en République de
Guinée

Au cas oi la société ne s’cngagerail pas a réaliscr une acicrie, |’ Etat pourrait trouver
un partenaire stratégique pour réaliser cette acieric. Dans ces conditions, la société
négociers ayeeEGtat et a son partenaire, un contrat de fourniture de mineral de fer
femarché,

¢ de Base} Af Ww 29

emis de Fer de 4 eae BSG PA

aay iA Ang

oy

ARTICLE 22: DROITS DE LA SOCIRTE

22.1 Droits de la Soviété

Sous réserve des dispositions spécifiques contenues dans la présente Convention
et/ou le Code Minier, la Société jouira des droits 4 elle conférés par la présente
Convention, le Code Minier é{ la Concession. -

Sans restreindre la pénéralité de ce qui précéde, de tels droits comprennent, entre
autres : .
a) |e droit exclusif d’exécuter les Opérations Miniéres;

b) Le droit de disposer librement de ses biens et d’organiser lentreprise 4
son gre;

c) La liberté d’embauche et de licenciement conformément 4 la législation
en vigueur en République de Guinée;

d) La libre circulation en République de Guinée de son personnel ct de ses
biens et produits;

ce) La libre importation de biens ct services, y compris en maticre
@assurance, ainsi que des fonds nécessaires aux Opérations Miniéres:

f) La liberté @exporter et de vendre les Produits Miniers provenant de la
Coneession sur le marché international et /ou national:

g) Le droit de transporter ou de faire transporter les Produits Minicrs dans un
licu d'entreposage, de transformation ou de chargement;

h) Le droit de béndlicier de tous les avantages émanant de tout accord conclu
entre [Etat ct d’autres Mtats dans le but de faciliter le transport de
Produits Miniers sur le territoire de ces Mtats;

i) La liberté d’établir en Guinée, des usines de traitement, et de
transformation de minerai de fer;

iobtce grate @acquérir, utiliser et d’exploiter, tout moyen

de
—committication, tout genre d’aéronef ou autres moyens de transpot

Conventiunde Pave py
des Grsentenis de or de

1 Exphriuiions
NLL

que les installations ou équipements auxiliaires nécessaires aux opérations
miniéres;

k) La liberté de procéder 4 un échantillonnage de grande cnvergure ct a des
esgais de transformation des Produits Minicrs provenant de la Concession
afin de déterminer le potentiel minicr;

1) La liberté de prendre, de retirer et d’exporter Ies quantités raisonnables,
les spécimens ou d’échantillons dans le cadre des Activités de
Recherches; :

ARTICLE 23: EMPLOI DU PERSONNEL
23.1 Conformité avec les normes de travail en République de Guinée

Dans le cadre de l’emploi du personnel, la Société devra se conformer aux
dispositions du Code du Travail et du Code de la Sécurité Sociale en vigueur en

République de Guinée.

En outre et conformément aux usages dans Lindustrie miniére internationale, la -
Société mettra en place un systéme efficace de prévention et de traitement
médical des accidents de travail et des maladies professionnelles.

(é souscrira une police d'assurance adéquate pour couvrir la prise

Enfin, la Socié
ics professionnelles ct des accidents du

en charge des traitements des malad
travail.

23.2 Emploi du Personnel Guinéen
Dés le démarrage des Opérations Miniéres, la Société devra :

a) Employer exclusivement du personnel guinéen pour les Wi
nécessitant pas de qualification;

avaux ne

b) Assurer en priorité, l'emploi de personnel guinéen qualifié pour les

—~~besoins des Opérations Miniéres;

mn de ce personnel en vue de permettire son

ribuer 4 la formatio’
d’ Agent de maitrise, de Cdr

<ageession A tout emploi d’ouvrier qualifié,

= gtadé Directeur. f
Convention de Base pour!’ Exploimtion AG / 3
des Gisements de Fer de a) Yi A

23.3 Emploi du Personnel Guinéen au Libéria

Dans le cadre de la coopération bilatérale et des accords sous-régionaux
notamment celui de |’Union de la Mano River, |’ Etat établira avec la République
du Libéria des accords définissant les conditions de séjour et de travail des
guinéens au Libéria dans le cadre du projet. Ces documents seront annexés 4 la
présente Convention.

23.4 Carriére des Cadres Guinéens

A la fin de chaque Année, la Société établira en accord avec le Ministre un plan
de recrutement du personnel guinéen pour les années suivantes cn vue de
parvenir 4 une participation de plus en plus large du personnel guinéen aux -
Opérations Miniéres en Guinée et au Libéria; étant entendu que cing (5) Années
aprés la Date de Premiére Production Commerciale, les employés guinéens
devront constituer 90% du personnel utilisé.par la Société.

La Société s’engage a établir un plan de carriére pour les travailleurs occupant
des postes de responsabilité.

23.5 Emploi du Personnel Expatrié

La Société pourra employer un nombre raisonnable de travaillcurs expalriés
détenant une spécialité, des competences ou des connaissances particuliéres.

A la demande de la Société, ct suite au dépdt des piéces justificatives requises,
VEtat s’engage 4 accorder au personnel expatrié, les autorisations requises,
incluant les visas d’entréc et les titres de séjour, les permis de travail ou tout
autre permis requis par la Loi.

ARTICLE 24 : SOUS-TRAITANCE
24.1 Sous-traitance

La Société. pourra sous-traiter la réalisalion de tout ou partic des Opérations
Miniéres mais restera, sous réserve de dispositions contraires contenues dans la
présente Convention, responsable vis-a-vis de PEtat de [exécution des
obligations mises a sa charge aux termes de ladite Convention et de Ja

*Coricession.

oe)
re)

Convention de Base pour I'Exploitition

des Gisements de Per de 7) d
U est expressement convenu que pour la réalisation des Opérations Mini¢res
dinsi sous-traitées, lesdits sous-trailants directs bénéficieront des dispositions
notamment fiscales et douaniéres de la Convention applicables aux Sous-
traitants de la Société. .

Au plus tard dans les trente (30) jours de la signature de tout contrat de sous-
traitance, la Société fournira a I’Etat une attestation comprenant les informations
suivantes :

a) Nom et adresse du sous-traitant,

: b) Objet du contrat,
c) Date de démarrage et durée estimative du contrat,
d) Estimation des revenus contractuels.

24.2. Paiement aux Sociétés Affili¢es

Tout paiement a une Société Affiliée pour Pexécution de services ou pour
Vachat de marchandises afférant 4 ou ayant trait aux Opérations Miniéres, doit
aire documenté, raisonnable ct compétitif en termes de prix comme sil était

effectué sans lien de dépendance. .
Le montant facturé & la Société ne doit pas Gtre plus levé que celui pratique par
des tiers pour des services et marchandises semblables.

24,3 Préférence aux biens ct services guinéens

La Société ainsi que les entreprises travaillant pour son compte doivent accorder
la préférence aux entreprises guinéennes pour tous contrats notamment dachal,
de construction, d’ approvisionnement ou de prestation de services, y compris les
contrats d’expédition, d'assurances ct de transport de marchandises, & condition
qu’elles offrent des prix, quantités, qualités et délais de livraison au moins

équivalents
un montant supérieur a cent mille (100.000) dollars US, la

es sous-traitants par appel d’offres ou par toutes aulres
Jans |’ Industrie Miniére Internationale.

Pour tout contrat d’
Société sélectionnera s
méthodes apy opriées en usage ¢

Convention de Base pour

des Gisements de Fer de Zago! hs SG i;
a

ARTICLE 25 : FRET ET TRANSPORT MARITIME

La société s’engage a réserver au Gouvernement de la République de Guinée, le
droit de faire charger lc tonnage exporté, dans une proportion maximale de 50%
par des navires battant pavillon guinéen ou assimilés ct/ou affretés par PEtat
guinéen sur le marché international des frets, 4 la condition expresse que ces
navires soient conformes aux normes de navigabilité adéquates et que les prix
pratiqués soient compétitifs sur le marché international du fret maritime.

ARTICLE 26: CONVENTION DE DEVELOPPEMENT DES
COLLECTIVITES LOCALES

En vue de promouvoir le développement économique ct social des collectivités
locales, la Société s’engage, 4 contracter des conventions de Développement
dans le cadre des plans de développement local (PDL).

26.1 Dispositions de la convention de développement des collectivités
locales

La convention de développement des collectivités locales est négociée entre la

Société ct les représentants officiels des collectivités locales, et doit comprendre

au moins les dispositions suivantes : °

1. Les Personnes représentant les différentes parties aux lins de la convention de
développement des collectivités locales ;

2. Les obligations de la Société 4 Pégard des collectivilés locales, y compris

notamment:

a) Les engagements de nature économique ou sociale qui doivent étre pris 4
l’égard du développement durable des collectivilés locales ;

b) L’implantation d’activités, l'aide ct les ressources visant 4 créer une
communauté autosuffisante a travers la promotion et la diversification
d’activités génératrices de revenus;

c) L’organisation de séances de consultations périodiques avec la
vsseommunaulé locale quant a \élaboration dun plan de fermeture des
~ Opérations Miniéres, dans le but de préparer ladite commun we a la
fermeture éventuelle de la mine; i

we

tion
“Zetéhon’ par DSGR

VW

Convention de Base pou
des Gisememts de Fee le 7

|

C

3. Les obligations des collectivités locales a I’égard de la Société;

4. Les modalités prévues pour qu’une révision de la convention de
développement des collectivités locales soit effectuée toutes les cing (5) Annécs
Civiles;

5. Le cadre des rencontres et des procédures de suivi entre la Société et les
collectivités locales ainsi que les moyens cnvisagés pour faire participer les
collectivités locales aux activités de planification, de mise cn ccuvre, de gestion
et de suivi ; et

6. Une déclaration par laquelle la Société ct la communauteé locale s’engagent a

résoudre tout différend ayant trait 4 la convention de développement des

collectivités locales, par le biais de leurs représentants respectifs et, 4 défaut

d’entente, le droit de déférer le différend aux autorités compétentes, dont la *
décision sera finale ct exécutoire.

26.2 Obligation de respecter les traditions locales

La Société doit tenir compte des droits, coutumes ct traditions de la
communauté locale dans |’élaboration de la convention de développement des~
collectivités locales.

26.3 Approbation de Ia Convention de Développement des collectivités
locales .
La convention de développement des collectivités- locales diiment signée ct
approuvéc par les représentants de la Sociét¢ ct des collectivités locales doit étre
soumise aux Ministres cn charge des Mines ct des Collectivités Locales pour
approbation. : ,

Les Ministres doivent approuver ladite convention dans les trente (30) Jours
ouvrables suivant sa réception a leur sccrétariat, indiquant que celle-ci respecte
les exigences stipulécs aux paragraphes précédents.

‘Tout refus d’approbation par les Miniswes doit étre transmis par Gerit aux
représentants de la Société ct des collectivités locales cn indiquant les raisons
spécifiques ainsi que les moycns devant éire envisagés pour remédicr 4 la
situation. .

35

Convention de Base pour! Exploitation
dex Gisements de Fer de Zogutaln Zerebor’ par BSG

La Société he peut entreprendre le Développement de la Concession avant
@’avoir obtenu au préalable |’approbation-de la convention de développement
des collectivités locales.

ARTICLE 27: PROTECTION DE L’ENVIRONNEMENT ET
REHABILITATION DES SITES MINIERS

Pendant toute la période de validité de la Convention, la Soci¢i¢ s’engage A
conduire les Opérations Miniéres en ayant soin de minimiser, de gérer et de
limiter l’impact cnvironnemental.

27.1 Etude d’impact environnemental

Conformément aux dispositions de l’article 13 de la présente Convention, lc ~
démarrage des travaux de développement cst subordonné a l’approbation par Ic
Ministre responsable de l'environnement de |’étude d’impact cnvironnemental ct
d’un plan de gestion environnementalc préparés par la Société.

La Société doit soumettre en cinq-(5) exemplaires au Ministre responsable de
environnement dans un seul ou deux documents distincts, !’étude et le plan.

L’étude et le plan assortis de critéres quantifiables doivent contenir les
informations et analyses reflétant les meillcurcs pratiques internationales
reconnues dans le secteur minier et comprendre les informations suivantes :

a) Identification des impacts environnementaux naturels ct humains majcurs
probables, y compris les pollutions;

b) Objectifs généraux quant 4 chaque impact environnemental majeur;

c) Objectifs détaillés quant 4 chaque impact environnemental majeur cl les
moyens de réduire un tel impact;

d) Moyens de réalisation des objectifs environnementaux généraux ct
détaillés;

e) Calendrier de mise cn ccuvre;

f) Budget projeté et calendricr pour atteindre les —objectils
environnementaux;

g) Projet de réhabilitation en continu pour la Concession et les coits annucls

estimatifs;
hy-Peojet définitif de réhabilitation progressive pour la Concession I
= couts éslimatifs; Loe

Conventinn de Buse pour PExploitition 36

‘1. A
des Gisements de Fer de ZogutyN'Zarehont par BSG. Wa
ra
i) Cotits estimatifs pour le projet définitif de réhabilitation progressive
tenant compte de chaque Année d’exploitation de la Concession, dans
l"éventualité of la réhabilitation définitive devait étre réalisée au cours
dune Année ot les activités d’exploitation cesscraicnt.

J) En tant que de besoin, ce plan sera actualisé par la Société et adressé a
Etat dans les meilleurs délais.

27.2 Patrimoine Culture!

En cas de découverte d'un site archéologique au cours des Opérations Miniéres,
la Société mettra 4 jour les éléments du patrimoine culturel national, meubles ct
immeubles. Elle s’engage a ne pas déplacer ou détruire ce site ou ces éléments et
en informera |’Etat sans délai.

27.3 Mesures d’urgence

En cas d’urgence ou de circonstances extraordinaires, la Société a obligation
de prendre les mesures nécessaires immédiates approprices.

Pour les fins des présentes, est considéré comme « urgence » ou « circonstances
extraordinaires» toute situation ou événement, actucl ou imminent, résultant
d’un fait naturel ou causé par ’homme, pouvant entrainer la mort, causer des
blessures ou préjudices corporcls 4 toute personne, des dommages aux
immobilisations, ou aux ressources naturelles, si unc action immediate n’est pas
prise.

27.4 Respoasabilité de la Société en cas de réclamation

La Société doit tenir Etat informé de toute réclamation ou créance fondée, liée
aux activilés visées par la Convention, ainsi que de toute poursuite ou litige
découlant d’accidents ou de blessures corporelles ou dommages aux bicns
causés ou survenus dans l¢e cadre des Opérations Miniéres. La Société s’engage
a dédommager I’ Btat pour toute dépense lie a la défense de telle réclamation,
créance, poursuite ou litige.

TIMBREFISCAL
“1.000 FRANCS:

-BB0657848

Cane ¢ Base pour UENptoituion ¢ Va 37
des Gisements dy Fer de Zant Zeethore par USGI. S MY,
g x
ARTICLE 28 : FERMETURE ET REHABILITATION
28.1 Obligations liées 4 la phase de fermeture et de réhabilitation

La Société est tenue de se conformer aux obligations de fermeture et de
réhabilitation des sites miniers, telles que prévues au Code Minier, au Code de
Environnement et 4 la présente Convention. -

28.2 Réhabilitation de la zone définic au permis de recherche

La Société est tenue de remettre en état les sites et les lieux affectés par ses
travaux de recherches et rendre ces sites et lieux affectés a un niveau
raisonnablement similaire 4 celui dans lequel ils étaient avant |’exécution desdits
travaux.

28.3 Réhabilitation de la Concession

Avant l’expiration de la Concession, la Société est tenue de remettre cn état les
sites et les lieux affectés conformément au plan de gestion environnementale et
sociale prévu au présent article.

28.4 Fermeture de la mine
28.4.1 Ayis de Fermeture

La Société doit aviser le Ministre de son intention de fermer la mine située sur la
Concession au moins six (6) mois avant la date prévue de fermeture.

28.4.2 Plan de fermeture

En collaboration avec l’administration miniére et la communauté locale, Ja
Société doit élaborer un plan de fermeture des Opérations Miniéres qui prépare
la communauté a une éventuelle cessation des activités. Ce plan doit compléter
la convention de développement de la communauté locale.

Convention de Base pour |'Exploitation 38

des Gisements de Fer de Zogouv "Zérékort par BSA = ff
; Z Me Zo

28.4.3 Fermeture ordonnée

La Société mettra tout en couvre afin de procéder 4 la fermeture de la mine de
maniere progressive, ordonnée ct planifiée afin de préparer la communauté a une
éventuelle cessation des activités.

28.4.4 Disposition des biens meubles ct immeubles

Sous réserve pour I’Ttat d’exercer Poption qui lui est ouverte par article 56 du
Code minicer, la Société doit disposer de tous les biens meubles et immeubles 4
la fermeture de la mine, étant entendu que les biens meubles et immeubles non
repris doivent Gtre démolis ct le site restauré,

28.4.5 Obligation de sécuriser Ie site

Avant l’expiration de la Concession, la Société est tenue de sécuriser le site
affecté par les activités visées par la Convention afin d’assurer la sécurité du
public et des Utilisateurs ou Occupants Fonciers futurs.

A cette fin, la Société doit notamment : ~

a) Sceller de fagon permanente tous les puits, incluant les puits d’accés et
daération, le cas échéant;

b) Enlever toutes les lignes de transport d’électricité destinées uniquement a
Pusage de la Socidid; .

c) Profiler tous les escarpements, les puits cn pente ct les précipices eréés
par les Opérations Miniéves alin de les sécuriser et lorsque nécessaire,
cldturer les précipices afin d'éviter toute.chute et installer des panneaux de
signalisation si nécessaire;

d) Sécuriser et renforcer tous les barrages d’cau, Ics pares de résidus ou de
déblais pour éviter tout effondrement.

28.5 Garantie bancaire a premiére demande
Afin de garantir son obligation de réhabililation du site de la Concession, ta

Société devra fournir 4 Etat unc garantie bancaire a premiére demande
présentée par une banque disposant des capacilés financiéres suflisantes.

niveau de cette garantie sera :

wention de Base punt
mens Ue Fer th

ploiution

«
is intkure par IWSGR

a - initialement fixé en fonction du plan de gestion environnementale prévu a
l'article 26 de la présente Convention,

= ensuile actualisé annuellement cn fonction dudit plan de gestion
environnementale ct, le cas échéant, des travaux de réhabilitation exécutés
I par la Société.

Cette garantie ne pourra étre mise en couvre qu’a [’expiration de la Concession.
TITRE V: GARANTIES ACCORDEES PAR L’ETAT

ARTICLE 29: DECLARATIONS ET GARANTIES DE L’ETAT

L’btat déclare et garantit A la Société qu’ la date de signature de la présente
Convention :

a) Le Ministre agit a titre de représentant dfiment autorisé de I Btat ot

- posséde les pouvoirs et l'autorité nécessaires pour signer la présente
Convention; :
b) Il n’existe aucun autre titre minier, aucunc demande pour un titre minier,

réclamation, convention d’option, aucun bail, licence, contrat
_ @exploitation ou toute autre restriction pouvant affecter la Concession
régic par la présente Convention ou les droits de la Société, tels que
prévus aux présentes. 1)Etat n’a pas connaissance de lexistence d’avis,
objections, ou autres procédures ou litiges pendants, visant la Conce! sion
de quelque maniére que ces oit. la Concession régie par la présente
a Convention est libre de toute zone fermée, telle que définie au Code

Minier,

c) Préalablement a la signature de la présente Convention, P Etat s’est assuré
que la Société posséde toutes les qualifications nécessaires, telles que

- définies au Code Minier, et qu’il n’existe aucun empéchement pour
Poctroi dune Concession ct la signature de la présente Convention.

d) La signature par Vitat de la présente Convention et I'exécution de ses
obligations qui en découlent, ne sont en violation avec aucune foi, aucun

__réglement, décret ou ordonnance d’une quelconque autorité nationale ou

es _ ft docale ou d'une décision renduc par un tribunal guinéen.

Convention de
les Gisements de F

c) transférer, 4 I’étranger des fonds, des dividendes, ct des produits des
capitaux investis ainsi que le produit de la liquidation ou de la réalisation
de leurs avoirs, ou des actifs sociaux.

En contrepartic, la Socicté s’engage a fournir a "Eat :
- dans les quinze (15) jours de leur ouverture, les références utiles de tout
compte bancaire ouvert 4 I’étranger,

- dans les quinze (15) jours de chaque trimestre civil, une copie des relevés
bancaires du trimestre civil précédent des comptes bancaires ouverts 4
I’étranger.

En outre, |’Elat garantit au personne! étranger employé par la Société ct résident
en République de Guinée, la libre conversion et le libre transfert dans leur pays
@origine, des économies réalisées sur les salaires ou autres éléments de
rémunération qui.leur sont dus, sous réserve que leurs impédts ct autres laxes
alent été acquittés conformément aux dispositions de la Iégislation en vigueur cL
de la présente Convention.

ARTICLE 31: EXPROPRIATION -NATIONALISATION

En cas d’cxpropriation ou de nationalisation dela Société ou d’un quelconque
de ces éléments d’actif, Etat lui versera une compensation juste ct équitable,
basée sur la valeur marchande des opérations miniéres & la date de
expropriation ou la nationalisation.

ARTICLE 32: PERIODE DE STABILISATION

L'Etat garantit & la Société, 4 compter de la date d'octroi de la Concessiun et
pendant toute la durée de celle-ci, la stabilisation de la Législation en Vigueur ;
et de toutes les dispositions, notamment fiscales ct deuaniéres, prévues par la
présente Convention.

Par conséquent, toutes modifications de la Législaltion en Vigueur, notamment
fiscale e/ou douaniére, postéricures a la date d’octroi de la Concession qui
auraient. pour effet notamment d’augmenter, directement ou indirectement, !es
charges fiscales et/ou douaniéres de la Société lui seraient inapplicables.

Ss oT ae Lid
TIMBRE FISCAL + Convention dle Base pour EX tian
FRANCS des Gisements de Fer de Zegatwn'Zerthore par SGI

nfiie67789° 1 “>

Par contre, la Société pourrait valablement sc prévaloir de telles modifications si
celles-ci avaient pour effet de réduire ses charges fiscales e/ou douaniéres.

En outre, la Société bénéficiera de toute clause plus favorable accordée par
rapport aux dispositions de la présente Convention qui seraient intégrées dans
une convention miniére concluc ultéricurement avec unc autre société miniére
exercant des activités similaires.

TITRE V: REGIMRE FISCAL ET DOUANIER

ARTICLE 33: REGIME FISCAL
33.1 Impdts, Taxes, Droits, Contributions et Redevances Applicabies

La Société, les Investisseurs et Sous-Traitants Directs sont assujettis pendant
toute la durée de la présente Convention aux seuls impéts, droits, taxes ct
redevances suivants, a l’exclusion de tous autres, ct ce selon les modalités
prévues par la présente Convention :

- Droits et redevances fixes;

- Redevance superficiaire;

- Taxe sur les Substances Miniéres;

= Impét sur les bénéfices industriels et commerciaux;

= Impét sur le Revenu des Valeurs Mobiliéres (IRVM);

= Versement Fortailaire;

- Contribution a la Formation Professionnelle;

- Taxe unique sur les véhicules;

=, Cotisations de Sécurité Sociale.

A Vexception et dans les limites de ce qui est prévu au présent article, la Socidté
ct Sous-raitants Directs ne seront assujettis 4 aucun autre droit, impdl, laxc
et/ou redevance a caractére fiscal, y compris la taxe sur la valeur ajoutce.

Le calcul et le paiement de tous impats, droits et taxes incombant A la Société est
offectué sur la base des données comptables et opéré cn US dollars ($) saul pour
les impéts, taxes cl cotisations sociales assis sur Ics salaires ainsi que pour les
retenues A la source sur rémunérations libellées dans unc devise autre que Ie US
Dollar, lesquels seront payables en francs guinéens.

Le taux de change applicable aux opérations de conversion en US Dollars.d
.. dépenses ct charges faites dans une autre devise sera le taux moyen mensuet

FISCAL = Convention de plait “ ;

TiNoRE ?
4.000 FRANCS dlos Gisements de Fer de “ass 7
a aa (aA

mois considéré tel que publié par la Banque Centrale de la République de
5 Guinée.

Les taux de change définis ci-dessus seront également applicables pour le calcul
de tous redressements ulléricurs, intéréts ct pénalitds, ainsi que pour tous
remboursements d’impdts trop versés.

33.2 Droits et redevances fixes — Redevances superficiaires

La Société est assujettic aux droits et redevances fixes ainsi qu’aux redevances
superliciaircs conformément a la Législation en Vigueur.

33.3 Taxe sur tes substances miniéres

La Société sera assujettic a la taxe sur les substances minicres selon les
modalités suivantes :

33.3.1 Assictie
L’assictte de la taxe sur les substances miniéres est constituée par :
- la valeur FOB du minerai de fer.

33.3.2 Taux

lic taux applicable au Minerai de fer concentré (mincrai ayant subi un
lraitement mécanique pour le débarraser des impurctés afin d’augmeenter sa
tencur) est de 3,5 % de la valeur FOB.

33.3.3 Modalités de paiement
Cette taxe est payable trimestricllement au plus tard le quinze du mois suivant

= chaque trimestre sur la base des quantités exportécs.
Cette taxe est déductible pour le calcul du bénélice imposable.

33.4 Impot sur les Bénéfices Industrials ct Commerciaus

’ 2 Société, sera assujettic A P’Impét sur Iles Bénéfices Industriels\ NS
A Convention de Base pour Exploitiion ad
1.005 FRANCS i os Gisements i), "7 if
aAngE 79208 iy / Z
Commerciaux (BIC), a l’exclusion de tous autres impéts sur les bénéfices, et ce
selon les modalités suivantes.

33.4.1 Assictte

Le bénéfice imposable est déterminé par application des dispositions du Code
Général des Impéts et du Code Minier sous réserve des spécificités prévues dans
la présente convention.

33.4.2 Taux

En raison de la réalisation du chemin de Fer Conakry — Kankan, le taux de
V'Impét sur les Bénéfices Industricls et Commerciaux applicable au bénéfice net
taxable est de trente pour cent (30 %).

33.4.3 Allégement fiscal sur Pimpét BIC

Conformément aux dispositions de l'article 143.3 du Code Minier, la société
sera exonérée de I’Impét BIC pour une période de 8 ans 4 compter de la premiée
production commerciale. :

La société bénéficiera de deux années supplémentaircs d’cxonération, soit 10
ans at total, en raison de l’extension du Chemin de Fer de Kankan a Kérouané.

33.4.4 Modalités de paicment

Les modalités de paiement de I’lmpét- sur les énéfices Industricls et
Commerciaux sont celles prévues par le Code Général des Impéts.

33.5 lmpét sur le Revenu des Valears Mobilidres

La société scra assujctie au payement de I’Impét sur le Revenu des Valeurs
Mobiliéres (les dividendes, tanti¢mes, jetons de présence versées par la Société).

33.6 Impdts, taxes et cotisations assis sur les salaires

z Convention de Base pour MExplaitition

des Gisements de Fer te Zann "Zerckord pack Vp

- Versement forfaitaire au taux de six pour cent (6%), au tilre des
salaires versés aux employés de nationalité guinéenne,

- Contribution 4 la formation au taux de un et demi pour cent (1.5%)
pour les salaires versés a ses employés, en Guinée et hors Guinée.
Cette contribution ne s’applique pas si la Société dispose de son propre
centre de formation permanent en Guinée. Un centre de formation
permanent se définit comme étant un endroit ob I’on retrouve des
salles de classes pour la tenue de cours par un personnel qualifi¢,
visant la formation et le développement de compétences et d?habiletés
pour le personne! participant directement aux Opérations Miniéres,

- Retenue sur les traitements et Salaires (RTS) des natiaonaux guinéens
par application du baréme en vigueur ;

- Retenue sur les traitements et salaires (RTS) sur les salaires des
salariés étrangers séjournant plus de cent quatre-vingt-trois (183) jours
par Année Civile au taux de & dix pour cent (10%) de la rémunération,
Gtant entendu que les salariés étrangers séjournant moins de cent
quatre-vingt-trois (183) jours par Année Civile sont cxonérés de cet
impét, :

- Colisations sociales applicables; étant entendu que les salariés
étrangers seront exoné:

33.7 Taxe Unique sur les Véhicules

La Société, ses Investisscurs et Sous-Traitants Directs sont assujctlis a Ja ‘l'axe
unique sur les véhicules au taux en vigueur, saul sur les véhicules et engins de
chanticr.

33.8 Retenues & la Source sur les revenus aon salariaux

Les rémunérations versées par la Société ou ses Sous-Traitants Directs a des
personnes non établies en Guinée seront passibles d’unc retenuc.a la source
libératoire au taux de dix pour cent (10%).

Il est expressément convenu que les intéréts afférents aux préts bancaires ou
autres, contractés par la Société pour le financement du projet seront exondrés
de toute retenue 4 la source. ,

maa
. pp0e67840.
x

at =:

46

a
33.9 Taxe sur la Valeur Ajoutée

La Société, les Investisscurs ct Sous-Traitants Directs scront exonérés de taxec
sur la valeur ajoutée sur les acquisitions de biens ct services nécessaires aux
- Opérations Miniéres.

8 Dans I’hypothése ob, nonobstant cette exonération totale de taxe sur la valeur
ajoutée, la Société, les Investisscurs ct Sous- ‘raitants Directs viendraient a
Supporter une telle taxe, ils pourront Pimputer par voie de déduction ou

- remboursement,
| 33.10 Contribution au développement local
LB A compter de la Date de Démarrage de la Production Commerciale, la Société

sera assujetlic 4 unc contribution annuelle au développement local & un taux de
1% du bénéfice brut.

Cette contribution au développement local est déductible pour le calcul du
résultat imposable.

ARTICLE 34 : REGIME DOUANIER

Le présent Article s’applique aux importations de la Société et de ses Sous-
a Wrailants directs destinées & un usage ayant trail aux activilés visées par la
Convention,

34.1 Taxe sur la valeur ajoutée a Pimportation

a La Société et ses Sous-Traitants directs seront exonérés de la axe sur la valeur
ajoutée a raison des importations de biens.

Ls 34.2, Cle

fication des biens @importatioa

2 La Société doit établir ct faire agréer par les Ministres en charge des Mines ct
des Finances, avant le démarrage de ses opérations, les listes des bions a
importer selon les catégories suivantes :

a) -Catégoric 1. équipements, matéricls, gros outillages, engini

véhicules 4 l'exception des véhicules de tourisme Ngurant sur la }
des-immobilisations de la Société. ca 2 ,

4 4*
TIMBRE FISCAL ff Conventior - ;
2000 FRANGS- des Gisements Ue

tere

b) Catégorie 2. matiéres premiéres et consommables nécessaires a la
transformation sur place du Produit Minier en produits finis ct semi
finis, ainsi que les produits pétroliers servant a la production d’énergic
a cet effet.

c) Catégorie 3. matiéres premiéres ct consommables nécessaires A
Pextraction et 4 la valorisation du Produit Minicr .

d) Catégorie 4. carburants, lubrifiants ct autres produits pétroliers
n’entrant pas dans la transformation du Produit Minier en produits
finis ou semi finis.

Ces listes sont révisées périodiquement en fonction de |’évolution des besoins de
la Société, des capacités de production nationale ct de la disponibilité 4 temps et
des conditions compétitives des produits fabriqués localement.

34.3 Admission temporaire

Les équipements, matériels, machines, apparcils, véhicules utilitaires, engins,
groupes Clectrogénes destinés 4 étre utilisés temporairement en Guinée pour les
besoins du projet seront placés sous le régime de l’admission lemporaire en
suspension de droits et taxes,

A la fin des travaux de construction, les biens ainsi admis temporairement
,

peuvent éire soit réexportés ou mis a la consommation conformément A la

réglementation en vigueur.

34.4 Allégements douaniors en phase de Développement

A compter de la date de démarrage des travaux de construction, la Société et ses
Sous-Traitants directs bénéficieront pour leurs activités liées au projet, de
lexonération des droits et taxes, ct redevances de douane sur les biens relevant
de !a Catégorie I ainsi que sur les piéces détachées ct les lubrifiants a
l'exception de la taxe d'enregistrement au taux de 0,5% de la valour CAF avec
un plafond maximum fixé par la Loi des Vinances et de la redevance sur la
prestation administrative (RPA).

En cas de revente en République de Guinée de fournituces appartenant a
Catégorie 1, la Socidié et ses sous-traitants directs deviennent redevables de tous
les droits ct taxes déterminés par le Service des Douanes sur la base d’unc
evaluation qui tient compte de la dépréciation intervenue jusqu’au jour de la
revente.

Convention de Base pour! Exploitation - 4g

des Giseoients de Cer de ZasvZerekurd par ASGR. eZ
34.5 Allégements douaniers en phase d’Exploitation, de fermeture et de
réhabilitation

Les biens importés appartenant a la Catégorie 2, ct destings a la transformation
du Produit Minier en produits finis et semi finis sont exonérées de taxes ct
droits de douanes.

Les biens importés appartenant & la Catégorie 1 ou 4 la Catégorie 3 ct destindes
extraction et a la valorisation du Produit Minicr sont taxés 4 Pimportation au
taux unique de 5,6% de la valour FOB de ces biens ainsi qu’at la redevance sur
la prestation administrative.

Les carburants a I’exception de I’essence, lubrifiants ct autres produits pétrolicrs

importés, appartenant 4 la Catégorie 4 bénéficient de {a structure des prix .

applicables au secteur minier.

34.6 Effets personnels.

Les effets et objets personnels a exception des denrées alimentaires ct des
véhicules privés importés par les employés de la Société et de scs Sous-
Trailants sont exonérés de tous droits et taxes.

TITRE Vi: AUTRES DISPOSITIONS FEINANCIERES

ARTICLE 35 : PRINCIPES GENERAUX

La Société doit tenir en République de Guinée une comptabilité en Dollars,
conforme au plan comptable OHADA.

Pour chaque exercice fiscal, la Société est tenue de faire certifier par un
commissaire aux comptes agréé en Guinée son bilan et ses comptes
@ exploitation, cl communiquer ses états financiers au Ministre au plus tard Jo 30
avril de l’exercice suivant.

Aux fins de vérification ct d’audit par le personnel autorisé de I’Etat, la Société
doit donner accés aux documents comptables ainsi qu’aux piéces justilicatives.

Convention de Base pour I"Esploitition
des Gisements de Fer de Zeta Zergkaré pa USGI.

TITRE VIL: DISPOSITIONS DIVERSES ET FINALES

ARTICLE 36 : RENONCIATION ET RESILIATION

36.1 Renonciation

La Société peut renoncer 4 Ja Concession dans les conditions prévues par Ic
Code Minier,

36.2 Retrait

L’Blat peut, conformément et dans le respect du Code Minier, retirer a la Société
la Concession ce qui entrainera la résiliation de la présente Convention.

Outre les hypothéses prévues par le Code Minier,. la Concession peut étre
résili¢e si la Société refuse d’exécuter une décision finale résultant d’un
arbitrage en vertu de l’arlicle 38 de la présente Convention.

ARTICLE 37 : CESSION, TRANSFERT ET AMODIATION

Toute cession ou transfert par la Société de tout ou partie de ses droits ct
obligations résultant de la Concession, ainsi que toute cession directe de plus de
cinquante (SO%) pour cent des actions de Ja Société, par vente ou par tout autre
procédé entrainant un transfert du contréle cffectif de la Société, est assimilée 4
une cession ct est subordonnée a l’approbation préalable de Etat qui dispose
dun droit de préemption exergable aux clauses et conditions offertcs par
Vacquéreur pressenti. :

En pareille hypothése, la Société devra notifier a |’ tat le projet de cession en
mentionnant toutes informations utiles sur celle-ci cl notamment le nom du
cessionnaire, le prix ct les conditions de paiement du prix.

A compler de la date de réception de cette notification, I’Btat disposera d’un
délai de trente (30) jours pour :
a) soit refuser son agrément & la cession ct donc exercer son droit de
préemption aux clauses et conditions du projet de cession initiale qui
lui aura été notific, *
b) soit pour agréer la cession et done renoncer a son droit de préemption,
__ tant entendu que I’ Itat devra notifier sa décision 4 la Société au plus
= tard & expiration du délai imparti de wente (30) jours ct que le dét

approbation de la cession projetée ct done renonciation de I’ tat a
utiliser son droit de préemption.

Tl est expressément convenu gu’aucune approbation préalable ne sera nécessaire
u aux opérations de transfert direct ou indirect portant sur les actions d’une socicté
détenant des actions dans la Société.

En outre, toute cession, nantissement ou transfert faits au profit de Sociétds
Affiliées est libre si les conditions suivantes sont remplics :

a) la convention de transfert prévoit expressément un engagement du

u cessionnaire & tre lié aux termes ct conditions de la présente

. Convention;

b) le cessionnaire a démontré qu'il posséde ou a accés aux ressources «
techniques, financi¢res et a expertise nécessaires pour effectuer les
activités lides 4 la Convention;

u ¢) une copie de la convention de transfert est transmise a )’Etat; et

d) la convention de transfert a été diment signée ct contient une clause
aux termes de laquelle le cessionnaire assume toutes les obligations de
= la Société, et qu’a défaut de recevoir Papprobation de I’litat, la

convention de transfert est nulle et sans effet, .

ARTICLE 38: REGLEMENT DES DIFFERENDS

“ 38.1 Phase amiable

En cas de différend eVou de conflit entre les Parties relativement a la présente
r Convention cV/ou la Concession, y compris mais non exclusivement, sa validité,
Son interprétation, son exécution, son non-respect ou sa résiliation, les Partios
a} s’engagent en premier recours A tenter de résoudre a l’amiable le différend ou le
conilit les opposant.

A défaut de réglement amiable dans un délai de cent vingt (120) Jours 4 compter
de la date de réception de la notification envoyée par l’une des Partics a l'autre

L Partie, du différend ou du conflit les opposant, les dispositions de l'article 38.2
s’appliqueront.

= 38.2 Arbitrage exécutoire

Lo. Les Parties:conviennent de soumettre 4 arbitrage de la CCI to
“* -stésultant de ou en relation avec la présente Convention, qui n'aurait p

adhe Convention de Base pour Usp
LEB ; a mS des Gisements de Fer de Zea

» UBO667 745 F

en vertu de I’article 38.1 ct ce en application de la Convention pour le réglement
d’ Arbitrage de cette institution,

De plus, les Parties conviennent de faire toutes les demandes et soumissions au
CIRDI ou a la Cour Internationale d’ Arbitrage, sclon le cas, et d’entreprendre
toutes autres actions et de fournir toute information nécessaire pour mettre en
place cette procédure d’arbitrage.

A moins que les Parties n’en conviennent aulrement, la procédure d’arbitrage se
tiendra a Paris (France) ct sera conduite en francais.

Le nombre d’arbitres sera de trois (3) : un désigné par P Etat, un désigné par la
Société et le troisiéme désigné par les deux (2) autres arbitres ainsi choisis.

Lune des Parties peut initier la procédure d’arbitrage en transmettant a lautre
Partie une notification a cet effet comprenant :
a) La référence a la disposition de la présente Convention qui donne licu
au différend;
b) La référence aux titres miniers émis dans le cadre de la présente
Convention; .
c) La nature du différend qui donne lieu @ la réclamation el, le cas
échéant, tout montant dune réclamation en dommages ou d'une
indemnité;
d) Les faits donnant lieu 4 toute réclamation; et
e) Le reméde recherché.

La Partie ayant recu la notification doit répondre dans les trente (30) Jours
confirmant ou refusant tout ou partic de la réclamation, indiquant la nature et les
circonstances, le cas échéant, de toute contre-réclamation. Le défaut de réponse
dans les délais alloués tient licu du refus de cette Partie de coneéder a la
réclamation et donne suite 4 la procédure d’arbitrage prévue aux présentes.

Les Parties reconnaissent que la décision rendue suite 4 un arbitrage en vertu de
la présente Convention est exécutoire, définitive et sans appel.

Le fait pour l'une des Parties de ne pas participer aux procédures d’arbitrage
‘nest pas un motif de rejet de Ja juridiction du tribunal darbitrage ou de sa

OEE
TIMBREFISCAL

Les Parties renoncent expressément a toute objection aux procédures d’ arbitrage
et a la décision en découlant, sauf si ledit arbitrage ne respecte pas les exigences
prévues a la présente Convention.

Les Parties renoncent expressément par les présentes & toute immunité de
juridiction et a toute immunité d’exécution, pour clles-mémes ct leurs actil’s
respectifs (sauf les actifs de [Etat exclusivement réservés aux usages
diplomatiques), pour les besoins de l’exécution de toute décision ou sentence
arbitrale rendue en vertu de la présente Convention.

ARTICLE 39 : MODIFICATIONS

La présente Convention ne peut étre modifiée et/ou amendée en aucune facon,
sauf par accord mutuel écrit entre les Parties ct mis en vigueur selon Ics mémes
modalités que celles de la Convention.

ARTICLE 40 : CONFIDENTIALITE

40.1 La convention n’est pas confidenticlle

La présente Convention n’est pas confidenticlle.

Tous les rapports, plans et informations fournis par la Société en vertu de la
présente Convention a Etat sont traités comme des documents de nature
publique & moins qu’il n’en soit spécilié autrement.

40.2 Affaires non — confidenticlles

Les affaires suivantes ne sont pas de nature confidenticlle, sous réserve qu'une
telle divulgation ne soit pas en violation avec toute \égislation ct réglementation
boursiére sur les stiretés, applicable a la Société :

a) Les quantités annuelles de substances minérales produiles provenant
de la Concession;
b) Les emplois, incluant les programmes de formation offerts par la
Société;
2) Les redevances ct le paiement des taxes ayant trait a la Concession,
sans le détail des calculs des montants de tels paiements;
~d) Les paramétres d’opérations tels que les capacités, les
ri rendement et les taux de récupération des mines ct des us
GEA concentration ct les facteurs de dilution;

=
eee = Convention de Base pour fExptoitiion

des Gisements de Ver de Argutw Zérékore par ASGIR -/ V4
BO567762-| ~ i LD #£

¢) L’information sur le nombre et la fréquence des accidents résultant des
Opérations Miniéres;

f) Le paiement de tout montant ou toute provision de prestation de
services en vertu de la convention sur le développement de la
communauté locale;

g) Toute information détenue par I'Etat préalablement a |’obtention par la
Société de ladite information, et ayant été divulguée par une autre
Personne n’ayant aucune obligation de confidentialité envers la
Société.

40.3 Confidentialité de Pinformation

La divulgation d’unc information confidentielle doit étre faite de maniére a
garantir la confidentialité de cette information par le destinataire.

Chacune des Parties doit veiller A ce que ses dirigeants sociaux et cmployés,
ainsi que ses actionnaires ou conscillers techniques ou professionnels respectifs,
ne divulguent pas d’information considérée confidentielle, et ne fassent pas un
usage inapproprié de telle information pour leur propre bénéfice ou le bénéfice
de toute autre personne.

ARTICLE 41: FORCE MAJEURE

41.1 Cas de force majeure

Aux fins de la présente Convention, force majeure signific tout événement, acte
ou circonstance imprévisible, irrésistible et hors du’ contrdle ou de la volonté
dune Partie qui entrave ou rend impossible l’exécution par cette Partie de ses
obligations.

Sans limiter la portée générale de ce qui précéde, les événements suivants
peuvent constituer des cas de force majeure :

a) La guerre (déclarée ou non), insurrection armée, troubles civils.
blocus, émeutes, sabotage, embargo, gréves, lock-out ou autres actions
revendicatives ou autres conflits sociaux:

b) Tout différend en rapport avec les Opérations Miniéres, avec des

personnes qui justifient qu’ciles sont affectées de facon significative

par les Opérations Miniéres, tels que non exclusivement, d’autres
détenteurs de titres minicrs ou ayant (ail application pour un\\itre
mihier, des Utilisateurs ou Occupants Fonciers et des, membres dé

2 Convention de
des Gisemients a

a FE sptoitation

érskore par BSGR i yi .
OS YP yx

communauté locale, des communautés avoisinantes, des services
gouvernementaux ou des organisations non gouvernementalcs;

c) Toute catastrophe naturelle, incluant les épidémics, tremblements de
terre, Lempétes, inondations, éruptions volcaniques, tsunami ou autres
intempéries, explosions ct incendies;

d) Toutes autres causes ne relevant pas du contréle de la Partie impliquéc
4 l’exception de difficultés économiques résultant des fluctuations du
prix du marché,

Les Parties conviennent que I’ftat ne peut invoquer en sa faveur comme
constituant un cas de force majeure les raisons ou les événements décrits au
paragraphe b.

41.2 Conséquencee de la force majeure

Lorsque l’une des Parties se trouve objectivement cmpéchée de remplir Pun ou
quelconque de ses engagements en vertu de la présente Convention et du Code
Minier, en raison d’un cas de force majeure, un tel empéchement ne constituc
pas un'manquement a la présente Convention.

41.3 Prolongation de la durée de la Convention

Les Parties doivent prolonger le terme de la présente Convention de tout délai
pour Iequel un cas de Force Majeure a provoqué la suspension de l’exécution
des engagements en vertu des présentes,

41.4 Notification de force majeure

Lorsque Pune ou lautre des Parties se trouve objectivement empéchée de
remplir l'un ou quelconque de ses engagements cn veriu de la présente
Convention en raison de Force Majeure, elle doit :

a) Dans un délai n’excédant pas quinze (15) Jours a compter de la date de
la survenance d’un cas de force majeure, transmettre 4 l’autre Partie un
avis par courrier recommandé avec accusé de réceplion ou par toute
autre méthode disponible et rapide, indiquant le cas de force majeure
ct les engagements affeciés;

b) Prendre les mesures nécessaires, raisonnables ct légales pour résoudre
'e probléme ayant provoqué la force majeure; cl

¢)_Dés l’adoption des mesures invoquées au paragraphe b), aviser

“Partie et prendre toutes les dispositions utiles pour assurer dd

Convention de Base pour MExploittion,

a des Gisements de Fer de Zant Zerdkord Wy, .
7.

possible la reprise normale de l’exécution des engagements affectés
par la force majeure.

41.5 Rencontre entre les Parties

Si les effets provoqués par un événement de force majeure perdurent pour plus
de quinze (15) Jours, les Parties doivent se rencontrer dans les plus brefs délais,
afin d’étudier la situation et s’entendre sur les mesures nécessaires & adopter
pour résoudre le probléme ayant provoqué la foree majeure.

ARTICLE 42: PRIMAUTE DE LA CONVENTION

Les dispositions de la présente Convention constituent Vintégralité des accords
entre les Parties et prévalent sur toute déclaration, représentation, contrat et/ou
convention antéricure, verbale ou écrile, entre les Parties (ou leurs Sociétés °
Affiliées ou détenteurs précédents des mémes droits).

ARTICLE 43 : NON-RENONCIATION
Sauf renonciation expresse par écrit, le fait pour une Partie de ne pas exercer en
totalité ou en partie les droits qui lui sont conférés au titre des présentes, ne

constitueront en aucun cas un abandon des droits qu’clle n’a pas exercés.

ARTICLE 44 : SUCCESSEURS ET AVANT-DROITS

La présente Convention lic les Parties, leurs sucecsscurs et ayant-droits
respectifs.

ARTICLE 45: FRAIS DE LA CONVENTION

Chacune des Parties doit assumer ses propres frais Iégaux ou autres charges
encourues dans le cadre de la mise en application de la présente Convention.

ARTICLE 46 : NOTIFICATIONS

Toutes notifications, demandes ct communications faites par l’une des Parties a
l’autre Partie dans le cadre de la présente Convention devront étre faites par écrit
et seront réputées avoir été valablement délivrécs si clles ont élé remises en
mains propres contre décharge ou cnvoyées par courrier express, par lettye
reconimandée avec accusé de réceplion, par télégramme ou par télécopida’
esses indiquées cn téte de la présente Convention.

=f
TMBRERSCAL || - Convention de Base pour HE 56
TOGDFRANCS fiw 2 des Gisennents de Fer de Zogonil
80667772. fe

ARTICLE 47: LANGUE

Tous les rapports, avis ou autre documentation préparée en application de la
présente Convention doivent étre en langue francaise.

ARTICLE 48 : ENREGISTREMENT ET ENTREE EN VIGUEUR

Dans les trente (30) Jours de la signature de la présente Convention par toutes
les Parties, le Ministre doit en transmettre une copie signée au C.P.D.M. qui
procéde sans délai a son enregistrement.

La Société n’étant, en application du régime fiscal prévu par la présente
convention, pas assujettie aux droits d’cnregistrement, aucun droit
d’enregistrement ne sera exigible a raison de cette formalité.

En foi de quoi, les Partics ont signé cette Convention en cing (5) exemplaires, a
Conakry led sae’

POUR LA REPUBLIQUE

DE GUINEE

LE MINISTRE A LA PRESIDENCE VISA DU MINISTRE A LA
CHARGE DES MINES ET_.DYEE PRESIDENCE CHARGE
VENERGIE DE L’ECONOMIE ET DES
INA NCES

POUR BSG RESOURCES
(GUINEA) LIMITED

POUR BSG RESOURCES
(GUINEA) SARL

oe
LISTE DES ANNEXES

1) —Les Pouvoirs donnés aux Directeurs pour signer la
Convention,

2) — Concession Miniére,

_  3)—Corridor pour la constniction de la ligne de chemin de fer
7 de Zogota ala frontiére Libéria,

4) — Annexe Fiscale et Comptable,

5) —Accord d’Infrastructures,

6) - Accord de Transit au Libéria,

7) —Plan de Gestion Environnementale,

8) — Convention de Développement Communautaire,

9) — Lettre d’engagement en date du 16 Décembre 2009 de la
société a faire ‘l’étude comparative d’avantages
socioéconomiques de la construction du barrage
hydroélectrique 4 Frankouné (Kérouané) et de la
construction du chemin de fer Kankan. — Kérouané.

TIMBRE FISCAL
1.0 FRANCS

mse |

des Gi

Base pour {’ Exploitation LA 58
"er de ZogotaN'Zérékoré par BSGR if
a
C7

a7 An nexe ne -L
wg

Resources

Limited

14 December 2009

1, David Michael Clark, confirm on behalf of the board of BSG Resources Limited and its subsidiaries
{the “ BSGR Group’), a company existing under the laws of the Bailiwick of Guernsey, whose
registered offices Is situated at West Wing, Frances House, Sir William Place, St. Peter Port, Guernsey
GY1 1GX, that:

Mr Asher Avidan (date of birth 26 May 1962) and Vir Marcus Joannes Paulus Maria Struik (date of
birth 26 June 1958) are empowered and authorised, jointly. or solely, to enter into any necessary
arrangements, and sign any related documents, conventions or agreements, Involving BSG
Resources (Guinea) Limited and/or 8SG Resources Guinée SARL with the relevant and appropriate
Authorities in Guinea in connection with the BSGR Group's Interest and activities in connection with
the development and production of tron Ore, including, but not limited to, the BSGR Group's
concessions known as Simandou blacks 1-2 and Simandou South.

For and on behalf of the board

David Michael Clark
Director
BSG Resources Limited

om

West Wing Frances House Sir Willam Place St Peter Port Guernsey GY IG Tel: +44 1481 8!2 000 Fax: +441 1481 612.020

L ae BSG Resources (Guinea) Limited
Conatay, te 18 Décembre 2089
A

Monsieur le Ministre des Mines
de Energie et de I’Hydraulique
Conaicy

Objét : Lettre d’engagement pour Eudes comparatives,

iL —  Monsleur,
Falsant sulte 4 notre entretien en date du 46 décembre 2009 tenu dans les locaux de fa
— _ primature par rapport a l'examen comparatifs des profils économiques et sociaux entre le
trongon du chemin de fer Kankan — Kérouané — et la réalisation d'un barrage
hydroélectrique de( 60MW) du site de Faran Kouné dans la préfecture de Kérouané,

Nous avons convenu, .pour la mise en cauvre de hotré projet Minier de ZOGOTA,

; d’entreprendre avec le Gouvernement Guinéen les études permettant de comparer les

- avantages bénéfiques des dits projets. ;

‘ Par le présent, nous vous confirmons engagement de notre société a faire les dites

- études dans les délals requis et, nous vous rassurons que cet engagement s'intégre
dans les accords de notre convention de bese pour fexplottaticn des gisements de fer de

~ — ZOGOTA.

Veulilez agréer, Monsieur le Ministre, expression de notre franche collaboration.

/  — — Aifere STRUEK Asher AVIDAN
- \
bo : <P)
,, - Directeur
| BS G Resources (Guinee) Ltd Directeur Général -
BSG Resources (Guinea) Sarl,

SARLN? FORMALITE: ROCKUSC-KALMZUZRESN200W f° ENTREPRIBEIRCCHIGCKALINSTEGAZNG ”
‘Stgo Social: Vide Andra Toure, Colsah, Comicho Sud, Commune Matam, Conoiry, République de Guinés
‘Cota NIF G03368Y/ BW. Botta Postale: 6399, Conaiay. Emall
wR

9

AWHERQ Ke fe
BSGR

ZOGOTA IRON ORE DEPOSIT - ETUDE DE FAISABILITE * BSG Resources (Guinea) Limited

84 Dates clé
e Avril 2010- date de début du projet ;
e Mai 2012- achévement mécanique de toutes les installations ;
©  Mai2012-début de fa production du mineral ; et
° ‘Mal 2013-4in de Paocéiération A 30Mipa. ”

Le développement du projet de Zagota est indiqué dans un diagramme de Gantt de haut niveau
dans le Tableau 3.1.
